OFFICE LEASE
[CORPORATE POINT]
by and between
EQUASTONE HIGH POINT, LP,
a Delaware limited partnership
as Landlord,
and
HEALTH MANAGEMENT SYSTEMS, INC.,
a New York corporation,
as Tenant.

          Health Management Systems     Corporate Point

 



--------------------------------------------------------------------------------



 



[CORPORATE POINT]
SUMMARY OF BASIC LEASE INFORMATION
     The parties hereto agree to the following terms of this Summary of Basic
Lease Information (the “Summary”). This Summary is hereby incorporated into and
made a part of the attached Office Lease (this Summary and the Office Lease to
be known collectively as the “Lease”) which pertains to the office building
located at 5615 High Point Drive, Irving, Texas. Each reference in the Office
Lease to any term of this Summary shall have the meaning as set forth in this
Summary for such term. In the event of a conflict between the terms of this
Summary and the Office Lease, the terms of the Office Lease shall prevail. Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning as set forth in the Office Lease.

              TERMS OF LEASE   DESCRIPTION     (References are to the Office
Lease)    
1.
  Date:   July 31, 2007.
 
       
 
       
2.
  Landlord:   EQUASTONE HIGH POINT, LP,
 
      a Delaware limited partnership
 
       
3.
  Address of Landlord   8910 University Center Lane, Suite 500
 
  (Section 30.11):   San Diego, California 92122
 
      Attn: Senior Counsel
 
       
 
      with a copy to:
 
       
 
      11757 Katy Freeway, Suite 490
 
      Houston, Texas 77079
 
      Attn: Clint Harrington
 
       
 
       
4.
  Tenant:   HEALTH MANAGEMENT SYSTEMS, INC.,
 
      a New York corporation
 
       
5.
  Address of Tenant   401 Park Avenue South
 
  (Section 30.11):   New York, New York 10016
 
      Attention: Walter Hosp, Senior Vice President and Chief Financial Officer
 
     
 
       
 
      With a copy to:
 
       
 
      Herrick Feinstein, LLP
 
      2 Park Avenue
 
      New York, New York, 10016
 
      Attention: John Goldman, Esq.
 
      (Prior to Lease Commencement Date)
 
       
 
      and
 
       
 
      5615 High Point Drive, Suite 100
 
      Irving, Texas 75038
 
      Attention: Joseph Joy, Senior Vice President and CIO
 
       
 
      With a copy to:
 
       
 
      Herrick Feinstein, LLP
 
      2 Park Avenue
 
      New York, New York, 10016
 
      Attention: John Goldman, Esq.
 
      (After Lease Commencement Date)
 
       
6.
  Premises (Article 1):   Approximately 47,250 rentable square feet of space
located in
 
      Suites 100, 400 and 500 on the first (1st), fourth (4th) and fifth
 
      (5th) floors of the Building located and addressed at 5615
 
      High Point Drive, Irving, Texas, as set forth in Exhibit A
 
      attached hereto, which shall be increased to approximately

          Health Management Systems     Corporate Point

(i)



--------------------------------------------------------------------------------



 



             
 
          59,426 rentable square feet on the Must Take Commencement
 
          Date (as defined in Section 1.4 below).
 
            7.   Term (Article 2).    
 
           
 
   7.1   Lease Term:   Sixty Eight (68) months. If the Lease Commencement Date
 
          occurs on a day other than the first day of the month, then the
 
          foregoing time period shall be measured from the first day of
 
          the following month.
 
           
 
   7.2   Lease Commencement   November 1, 2007 (Subject to extension for
Landlord Delays
 
      Date:   as described in Section 5.2 of the Tenant Work Letter).
 
           
 
   7.3   Option(s) to Extend:   Two, Five (5) year Options to Extend.
 
            8.   Base Rent (Article 3):    

                              Annual     Monthly   Rental Rate           Lease
Month   Installment of Base Rent   per Rentable Square Foot
*11/1/07 – 10/31/08
  $ 61,031.25     $ 15.50  
11/1/08 – 10/31/09
  $ 79,234.67     $ 16.00  
11/1/09 – 10/31/10
  $ 81,710.75     $ 16.50  
11/1/10 – 10/31/11
  $ 84,186.83     $ 17.00  
11/1/11 – 6/30/13
  $ 86,662.92     $ 17.50  

 

*   Subject to abatement as provided in Article 3 below. Additionally, the
Monthly Base Rent through the first Lease Year is calculated based upon 47,250
rentable square feet, and thereafter is calculated on the full 59,426 rentable
square feet of the Premises.

              9.   Additional Rent (Article 4).    
 
           
 
   9.1   Base Year:   Calendar year 2008.
 
           
 
   9.2   Tenant’s Share:   Approximately 21.14% as of the Lease Commencement
Date, increased to approximately 26.59% as of the Must Take Commencement Date.
Tenant’s Share was calculated by multiplying the number of rentable square feet
of the Premises by 100 and dividing the product by the total rentable square
feet in the Building, which is 223,498 (subject to adjustment pursuant to
Section 1.3 of the Lease).
 
            10.   Prepaid Base Rent   $61,031.25 for the first (1st) full month
of the Lease Term.     (Article 3)    
 
            11.   Security Deposit    $81,710.75     (Article 22):    
 
            12.   Parking Pass Ratio   5.7 parking passes for every 1,000 square
feet of the Premises.     (Article 28):    
 
           
13.
  Broker       PM Realty Group (for Landlord)     (Section 30.21):  
Transwestern (for Tenant)

          Health Management Systems     Corporate Point

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  REAL PROPERTY, BUILDING AND PREMISES     1    
2.
  LEASE TERM     3    
3.
  BASE RENT     4    
4.
  ADDITIONAL RENT     5    
5.
  USE OF PREMISES     8    
6.
  SERVICES AND UTILITIES     9    
7.
  REPAIRS     11    
8.
  ADDITIONS AND ALTERATIONS     12    
9.
  COVENANT AGAINST LIENS     13    
10.
  INDEMNITY AND INSURANCE     13    
11.
  DAMAGE AND DESTRUCTION     15    
12.
  NONWAIVER     16    
13.
  CONDEMNATION     16    
14.
  ASSIGNMENT AND SUBLETTING     16    
15.
  SURRENDER OF PREMISES AND REMOVAL OF TENANT’S PROPERTY     18    
16.
  HOLDING OVER     19    
17.
  ESTOPPEL CERTIFICATES     19    
18.
  SUBORDINATION     19    
19.
  DEFAULTS; REMEDIES     19    
20.
  LANDLORD REMEDIES     20    
21.
  COVENANT OF QUIET ENJOYMENT     22    
22.
  SECURITY DEPOSIT     22    
23.
  INTENTIONALLY OMITTED     22    
24.
  SIGNS     22    
25.
  LATE CHARGES     23    
26.
  LANDLORD’S RIGHT TO CURE DEFAULT     24    
27.
  ENTRY BY LANDLORD     24    
28.
  TENANT PARKING     24    
29.
  HAZARDOUS MATERIALS     25    
30.
  MISCELLANEOUS PROVISIONS     25    
31.
  METHOD OF CALCULATION     29    
32.
  EXCLUSIVITY     29  

          Health Management Systems     Corporate Point

(i)



--------------------------------------------------------------------------------



 



          EXHIBITS       Page
EXHIBIT A
  OUTLINE OF FLOOR PLAN OF PREMISES AND MUST TAKE SPACE    
EXHIBIT B
  TENANT WORK LETTER    
EXHIBIT C
  RULES AND REGULATIONS    
EXHIBIT D
  FORM OF SNDA    

          Health Management Systems     Corporate Point

(ii)



--------------------------------------------------------------------------------



 



INDEX

     
 
  Page(s)
 
   

Abatement Event   10 Abatement Notice   10 Additional Rent   5 Affiliate   18
Affiliated Assignee   18 Affiliated Parties   28 Alterations   12 Approved
Working Drawings   Exhibit B Architect   Exhibit B Bank   11 Base Rent   4 Base
Year   5 Base, Shell and Core   Exhibit B Blocked Parties   28 BOMA   1 Brokers
  27 Building   1 Calendar Year   5 Change Order   Exhibit B Code   Exhibit B
Common Areas   1 Construction Drawings   Exhibit B Contamination   25 Contractor
  Exhibit D Control   18 Controllable Operating Expenses   6 Cosmetic
Alterations   12 Cost Proposal   Exhibit B Cost Proposal Delivery Date  
Exhibit B Damage Repair Estimate   16 Election Date   2 Eligibility Period   10
Engineers   Exhibit B Estimate   7 Estimate Statement   7 Estimated Excess   7
Excess   5 Executive Order   28 Expense Year   5 Exterior Signage   23 Final
Space Plan   Exhibit B Final Working Drawings   Exhibit B First Refusal Notice  
2 First Refusal Space   2 Force Majeure   26 Hazardous Material   25 Holidays  
9 HVAC   9 Improvement Allowance   Exhibit B Improvement Allowance Items  
Exhibit B Improvements   Exhibit B Indemnified Claims   13 Insurance Expenses  
5 Interest Notice   3 Landlord   1 Landlord Delays   Exhibit B Landlord
Indemnified Parties   13 Landlord Supervision Fee   Exhibit B Lease   1 Lease
Commencement Date   3 Lease Term   3

          Health Management Systems     Corporate Point

(i)



--------------------------------------------------------------------------------



 



     
 
  Page(s)
 
   

Lease Year   3 Must Take Commencement Date   1 Must Take Space   1 Net Effective
Rent   2 Notices   26 OFAC   28 Operating Expenses   5 Option Notice   3 Option
Rent   3 Option Rent Notice   3 Option Term   3 Original Tenant   2 Outside
Agreement Date   4 Over-Allowance Amount   Exhibit B Package Units   11 Parking
Facilities   1 Patriot Act Related Laws   28 Permits   Exhibit B Premises   1
Ready for Occupancy   Exhibit B Real Property   1 Renovations   28 Rent   5
Review Period   7 Rules and Regulations   8 Second Chance Notice   2 Security
Deposit   22 Signage   23 Signage Specifications   23 Specifications   Exhibit B
Standard Improvement Package   Exhibit B Statement   7 Subject Space   17
Subleasing Costs   17 Summary   1 Superior Leases   2 Superior Rights   2
Systems and Equipment   6 Tax Expenses   6 Tenant   1 Tenant Improvements   1
Tenant Indemnified Parties   15 Tenant Parties   13 Tenant’s Agents   Exhibit B
Tenant’s Election Notice   2 Tenant’s Share   7 Termination Notice   10 Terms  
2 Time Deadlines   Exhibit B Transfer Notice   17 Transfer Premium   17
Transferee   17 Transfers   17 Utility Expenses   7

          Health Management Systems     Corporate Point

(ii)



--------------------------------------------------------------------------------



 



[CORPORATE POINT]
OFFICE LEASE
     This Office Lease, which includes the preceding Summary of Basic Lease
Information (the “Summary”) attached hereto and incorporated herein by this
reference (the Office Lease and Summary to be known sometimes collectively
hereafter as the “Lease”), dated as of the date set forth in Section 1 of the
Summary, is made by and between EQUASTONE HIGH POINT, LP, a Delaware limited
partnership (“Landlord”), and HEALTH MANAGEMENT SYSTEMS, INC., a New York
corporation (“Tenant”).
1. REAL PROPERTY, BUILDING AND PREMISES
     1.1 Real Property, Building and Premises. Upon and subject to the terms,
covenants and conditions hereinafter set forth in this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the premises set forth
in Section 6 of the Summary (the “Premises”), which Premises are located in the
“Building,” as that term is defined in this Section 1.1. The outline of the
floor plan of the Premises is set forth in Exhibit A attached hereto. The
Premises are a part of the building known as Corporate Point located and
addressed at 5615 High Point Drive, Irving, Texas (the “Building”). The
Building, the parking facilities serving the Building from time to time
(“Parking Facilities”), the outside plaza areas, land and other improvements
surrounding the Building which are designated from time to time by Landlord as
common areas appurtenant to or servicing the Building, and the land upon which
any of the foregoing are situated, are herein sometimes collectively referred to
as the “Real Property.” Tenant is hereby granted the right to the nonexclusive
use of the common corridors and hallways, stairwells, elevators, restrooms and
other public or common areas located on the Real Property (“Common Areas”).
Landlord reserves the right to make alterations or additions to or to change the
location of elements of the Real Property.
     1.2 Condition of the Premises. Except as specifically set forth in this
Lease and in the Tenant Work Letter attached hereto as Exhibit B, if applicable,
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises. Tenant also acknowledges
that Landlord has made no representation or warranty (express or implied)
regarding (i) the condition of the Premises or the Real Property except as
specifically set forth in this Lease and the Tenant Work Letter, if applicable
or (ii) the suitability or fitness of the Premises or the Real Property for the
conduct of Tenant’s business. The preceding sentence notwithstanding, Landlord
hereby represents that the certificate of occupancy applicable to the Premises
permits general office use. Any existing leasehold improvements in the Premises
as of the date of this Lease, together with the Improvements (as defined in the
Tenant Work Letter) to be constructed pursuant to the Tenant Work Letter, if
any, may be collectively referred to herein as the “Tenant Improvements.” There
are currently no tenants with rights of expansion, first refusal or similar
rights encumbering the Premises which would impact Landlord’s ability to lease
the Premises to Tenant or deliver the Premises to Tenant in accordance with the
terms of this Lease.
     1.3 Verification of Rentable Square Feet of Premises and Building. For
purposes of this Lease, “rentable square feet” shall mean “rentable area”
calculated pursuant to the Standard Method for Measuring Floor Area in Office
Buildings, ANSI/BOMA Z65.1 — 1996 (“BOMA”). The parties hereby stipulate to the
square footage set forth in Section 6 of the Summary for the Premises and
Section 9.2 for the Building.
     1.4 Must Take Space. Tenant hereby agrees to add to the Premises,
approximately 12,176 additional rentable square feet of space located on the
fifth (5th) floor of the Building, as such space is further described on Exhibit
“A” attached hereto (“Must Take Space”). So long as Landlord delivers the Must
Take Space in accordance with the terms of this Lease, the effective date of
Tenant’s lease of the Must Take Space shall be November 1, 2008 (“Must Take
Commencement Date”). Tenant’s lease of the Must Take Space shall be on the same
terms and conditions as affect the original Premises throughout the Lease Term,
including, without limitation, the same Base Rent (per rentable square foot) as
then applies to the Premises; provided, however, that (i) as set forth in
Section 9.2 of the Summary, Tenant’s Share shall be increased to take into
account the additional number of rentable square feet of the Must Take Space,
(ii) Tenant shall be entitled to a one-time Improvement Allowance for the Must
Take Space in the amount of $25.00 per usable square foot of the Must Take
Space, which allowance shall be distributed at the same time as the Improvement
Allowance for the entire Premises) and (iii) the number of parking passes to
which Tenant is entitled shall be increased in accordance with the ratio set
forth in Section 12 of the Summary. Anything herein to the contrary
notwithstanding, (i) the Lease Term for the Must Take Space and Tenant’s
obligation to pay rent with respect to the Must Take Space shall commence upon
the Must Take Commencement Date and shall expire co-terminously with the Lease
Term, and (ii) Landlord shall deliver the Must Take Space to Tenant at the same
time Landlord delivers the Original Premises to Tenant and Tenant, at Tenant’s
option, shall have full use and occupancy of the Must Take Space prior to the
Must Take Commencement Date. In the event Tenant occupies the Must Take Space
prior to
Health Management Systems
Corporate Point

 



--------------------------------------------------------------------------------



 



the Must Take Commencement Date Tenant shall be required to make applicable
payments of Additional Rent. The Options to extend set forth in Section 2.3
below shall apply to the Must Take Space and the original Premises as a single
space (i.e., Tenant may elect to extend the Term as to both the original
Premises and the Must Take Space and not as to either space independently).
     1.5 Right of First Refusal. Landlord hereby grants to the original Tenant
named in this Lease (the “Original Tenant”), during the Lease Term, a continuing
right of first refusal with respect to the any and all space located on the
second (2nd), third (3rd) and sixth (6th) floors of the Building and made a part
hereof (collectively, the “First Refusal Space”). Notwithstanding the foregoing,
(i) such first refusal right shall commence only following the expiration or
earlier termination of any existing lease pertaining to the First Refusal Space
(the “Superior Leases”) and (ii) such first refusal right shall be subordinate
and secondary to all rights of expansion, first refusal, first offer or similar
rights granted to the tenant(s) of the Superior Leases or any other leases in
existence as of the date of this Lease (the rights described in items (i) and
(ii), above to be known collectively, for purposes of this Section 1.5 only, as
“Superior Rights”). Tenant’s right of first refusal shall be on the terms and
conditions set forth in this Section 1.5.
          1.5.1 Procedure. Landlord shall notify Tenant in writing (the “First
Refusal Notice”) from time to time when Landlord receives a proposal that
Landlord would consider for all or any portion of the First Refusal Space, where
the holder of a Superior Right for that particular space does not desire to
lease such space. The First Refusal Notice shall describe the space which is the
subject of the proposal (which may include space outside of the First Refusal
Space) and shall set forth the terms and conditions (including the proposed
lease term) set forth in the proposal (collectively, the “Terms”); provided,
however, that in the event the First Refusal Notice for any particular First
Refusal Space is delivered in the first eighteen (18) months of the Lease term,
the terms and conditions applicable to the First Refusal Space shall be the same
as the terms and conditions applicable to the initial Premises (on a per square
foot basis). Notwithstanding the foregoing, Landlord’s obligation to deliver the
First Refusal Notice shall not apply during the last six (6) months of the Lease
Term unless Tenant has delivered an Interest Notice pursuant to Section 2.3.2 of
this Lease, nor during the period following Landlord’s delivery of the Option
Rent Notice to Tenant pursuant to Section 2.3.2 unless and until Tenant has
delivered to Landlord the Option Notice pursuant to Section 2.3 of this Lease.
          1.5.2 Procedure for Acceptance. If Tenant wishes to exercise Tenant’s
right of first refusal with respect to the space described in the First Refusal
Notice, then within ten (10) business days after receipt of the First Refusal
Notice by Tenant (the “Election Date”), Tenant shall deliver written notice to
Landlord (“Tenant’s Election Notice”) pursuant to which Tenant shall elect
either to (i) lease the entire space described in the First Refusal Notice upon
the Terms set forth in the First Refusal Notice or (ii) refuse to lease such
space identified in the First Refusal Notice, in which event Landlord may lease
such space to any person or entity during the six (6) month period after the
Election Date on any terms Landlord desires (provided that if the Net Effective
Rent (as defined below) is changed so as to make it more than five percent (5%)
more favorable to the third party than the original Terms or if a material
change is made to the non-economic Terms set forth in the First Refusal Notice
(e.g., the deal is restructured to be a 5 year deal instead of 3 years),
Landlord must again deliver a First Refusal Notice (such revised notice shall be
referred to as the “Second Chance Notice”) to Tenant and Tenant shall have five
(5) business days after receipt of the Second Chance Notice to deliver an
Election Notice pursuant to this Section 1.5) and Tenant’s right of first
refusal with respect to the First Refusal Space specified in Landlord’s First
Refusal Notice shall thereupon terminate and be of no further force or effect,
but shall remain in effect for all other portions of the First Refusal Space not
contained in the First Refusal Notice. The term “Net Effective Rent” shall mean
the rental rate, as adjusted to reflect the value of any free rent, tenant
improvement allowance or similar monetary concessions contained in the First
Refusal Notice. If Landlord does not receive a response from Tenant in writing
to Landlord’s First Refusal Notice by the Election Date, Tenant shall be deemed
to have elected the option described in clause (ii) above. Notwithstanding
anything herein to the contrary, Tenant may only exercise its right of first
refusal with respect to all of the space described in the First Refusal Notice,
and not a portion thereof.
          1.5.3 Lease of First Refusal Space. If Tenant timely exercises
Tenant’s right to lease the First Refusal Space as set forth herein, Landlord
and Tenant shall execute an amendment to this Lease incorporating into this
Lease the Terms applicable to such First Refusal Space.
          1.5.4 Termination of Right of First Refusal. The right of first
refusal granted herein shall terminate as to any particular First Refusal Notice
(either all of the First Refusal Space if included in the First Refusal Notice
or the portion of the First Refusal Space included in the First Refusal Notice,
as the case may be) upon the failure by Tenant to exercise its right of first
refusal with respect to such First Refusal Space as offered by Landlord in the
First Refusal Notice but shall remain in effect for any subsequent availability
of any portion of the remaining First Refusal Space not included in the First
Refusal Notice. Landlord shall not have any obligation to deliver the First
Refusal Notice if, as of the date Landlord would otherwise deliver the First
Health Management Systems
Corporate Point

-2-



--------------------------------------------------------------------------------



 



Refusal Notice to Tenant, Tenant is in default under the Lease after any
applicable notice and cure periods, if any portion of the Premises is subject to
a sublease, if the Lease has been assigned, or if any portion of the Premises
has been recaptured pursuant to Section 14.4 of this Lease. In addition, at
Landlord’s option, if Tenant has previously delivered Tenant’s Election Notice
in accordance with Section 1.5.2 and, at any time thereafter, (i) Tenant is in
default under the Lease after the expiration of any applicable notice and cure
period, (ii) more than fifty percent (50%) of the Premises is subject to a
sublease, (iii) the Lease has been assigned to a party other than an Affiliate
(as defined in Article 14), or (iv) any portion of the Premises has been
recaptured pursuant to Section 14.4 of the Lease, then Tenant shall not have the
right to lease the First Refusal Space and Landlord will be free to lease such
space to third parties.
2. LEASE TERM
     2.1 Initial Term. The terms and provisions of this Lease shall be effective
as of the date of this Lease except for the provisions of this Lease relating to
the payment of Rent or maintenance of the Premises. The term of this Lease (the
“Lease Term”) shall be for the period of time set forth in Section 7.1 of the
Summary and shall commence on the date (the “Lease Commencement Date”) set forth
in Section 7.2 of the Summary (subject, however, to the terms of the Tenant Work
Letter attached hereto as Exhibit “B”, if applicable), and shall terminate upon
the expiration of the Lease Term, unless this Lease is sooner terminated as
hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term; provided,
however, that if the Lease Commencement Date is not the first day of the month,
then the first Lease Year shall commence on the Lease Commencement Date and end
on the last day of the twelfth month thereafter and the second and each
succeeding Lease Year shall commence on the first day of the next calendar
month; and further provided that the last Lease Year shall end on the last day
of the Lease Term (for example, if the Lease Commencement Date is April 15, the
first Lease Year will be April 15 through April 30 of the following year, and
each succeeding Lease Year will be May 1 through April 30).
     2.2 Delays and Notice of Lease Term Dates. If Landlord is unable to deliver
possession of the Premises to Tenant on or before the anticipated Lease
Commencement Date as set forth in Section 7.2 of the Summary, Landlord shall not
be subject to any liability for its failure to do so and such failure shall not
affect the validity of this Lease nor the obligations of Tenant hereunder,
except as set forth in Section 5.2 of the Tenant Work Letter. At any time during
the Lease Term, Landlord may deliver to Tenant a notice of Lease Term dates,
confirming, among other things, the Lease Commencement Date, which notice Tenant
shall execute and return to Landlord within five (5) days of receipt thereof; if
Tenant fails to execute and return such notice within such time period, the
information contained in such notice shall be deemed correct and binding upon
Tenant.
     2.3 Option Term. Landlord hereby grants to Tenant, two (2) options to
extend the Lease Term for a period of five (5) years each (each, an “Option
Term”), which options shall be exercisable only by written notice delivered by
Tenant to Landlord as provided in Section 2.3.2 below. Tenant shall not have the
rights contained in this Section 2.3 if, as of the date of the Option Notice or,
at Landlord’s option, at any time between the delivery of the Option Notice and
the commencement of the Option Term, Tenant is in default under this Lease after
any applicable notice and cure period, more than fifty percent (50%) of the
Premises is subject to a sublease, this Lease has been assigned to a party other
than an Affiliate, or any portion of the Premises has been recaptured pursuant
to Section 14.4 below). Tenant shall have the second Option only in the event
Tenant exercises the first option in accordance with this Section 2.3.
          2.3.1 Option Rent. The Rent payable by Tenant during an Option Term
(the “Option Rent”) shall be equal to the then fair market rent for the
Premises. The fair market rent shall be the rental rate, including all
escalations, at which tenants, as of the commencement of the applicable Option
Term, are leasing non-sublease, non-encumbered space comparable in size,
location and quality to the Premises (taking into account such factors as any
free rent period, brokers’ commissions, tenant improvements and other
concessions offered in connection with other leases) for a term of five
(5) years, which comparable space is located in other comparable office
buildings in the Las Colinas submarket of Dallas, Texas.
          2.3.2 Exercise of Option. Each option contained in this Section 2.3
shall be exercised by Tenant, if at all, only in the following manner:
(i) Tenant shall deliver written notice (“Interest Notice”) to Landlord no
sooner than twelve (12) months and no later than six (6) months prior to the
expiration of the then current Lease Term, stating that Tenant is interested in
exercising its option; (ii) Landlord, after receipt of the Interest Notice,
shall deliver written notice (the “Option Rent Notice”) to Tenant setting forth
Landlord’s determination of the Option Rent; and (iii) if Tenant wishes to
exercise such option, Tenant shall, within thirty (30) days after Tenant’s
receipt of the Option Rent Notice, exercise the option by delivering written
notice (the “Option Notice”) to Landlord and upon, and concurrent with, such
exercise, Tenant may, at its option, object to the Option Rent determined by
Landlord. If Tenant exercises the option to extend but objects to the
Health Management Systems
Corporate Point

-3-



--------------------------------------------------------------------------------



 



Option Rent contained in the Option Rent Notice, then the Option Rent shall be
determined as set forth in Section 2.3.3 below. Failure of Tenant to deliver the
Interest Notice to Landlord on or before the date specified in (i) above or to
deliver the Option Notice to Landlord on or before the date specified in
(iii) above shall be deemed to constitute Tenant’s failure to exercise its
option to extend. If Tenant timely and properly exercises its option to extend,
the Lease Term, subject to Section 2.3.3 below, shall be extended for the Option
Term upon all of the terms and conditions set forth in this Lease, except that
the Rent shall be as indicated in the Option Rent Notice or as determined in
accordance with Section 2.3.3, as applicable, and all references herein to the
Lease Term shall include the Option Term.
          2.3.3 Determination of Option Rent. In the event Tenant exercises its
option to extend but objects to Landlord’s determination of the Option Rent
concurrently with its exercise of the option to extend, Landlord and Tenant
shall attempt to agree in good faith upon the Option Rent. If Landlord and
Tenant fail to reach agreement within twenty (20) days following Landlord’s
receipt of the Option Notice (the “Outside Agreement Date”), then each party
shall make a separate determination of the Option Rent, within fifteen
(15) business days after the Outside Agreement Date, concurrently exchange such
determinations and such determinations shall be submitted to arbitration in
accordance with Sections 2.3.3.1 through 2.3.3.7 below.
               2.3.3.1 Landlord and Tenant shall each appoint one arbitrator who
shall by profession be a real estate broker who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
comparable office properties in the Las Colinas submarket of Dallas. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Option Rent is the closest to the actual fair
market rent, as determined by the arbitrators, taking into account the
requirements of Section 2.3.1 of this Lease. Each such arbitrator shall be
appointed within twenty (20) business days after the applicable Outside
Agreement Date.
               2.3.3.2 The two (2) arbitrators so appointed shall within five
(5) business days of the date of the appointment of the last appointed
arbitrator agree upon and appoint a third arbitrator who shall be qualified
under the same criteria set forth hereinabove for qualification of the initial
two (2) arbitrators.
               2.3.3.3 The three (3) arbitrators shall within five (5) days of
the appointment of the third arbitrator reach a decision as to whether the
parties shall use Landlord’s or Tenant’s submitted Option Rent and shall notify
Landlord and Tenant thereof.
               2.3.3.4 The decision of the majority of the three (3) arbitrators
shall be binding upon Landlord and Tenant.
               2.3.3.5 If either Landlord or Tenant fails to appoint an
arbitrator within fifteen (15) business days after the applicable Outside
Agreement Date, the arbitrator appointed by one of them shall reach a decision,
notify Landlord and Tenant thereof, and such arbitrator’s decision shall be
binding upon Landlord and Tenant.
               2.3.3.6 If the two (2) arbitrators fail to agree upon and appoint
a third arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
Option Rent to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Section 2.2.3.
               2.3.3.7 The cost of arbitration shall be paid by Landlord and
Tenant equally.
3. BASE RENT
     Tenant shall pay, without notice or demand, to Landlord or Landlord’s agent
at the management office of the Building, or at such other place as Landlord may
from time to time designate in writing, monthly installments of base rent (“Base
Rent”) as set forth in Section 8 of the Summary, in advance on or before the
first day of each and every month during the Lease Term, without any setoff or
deduction whatsoever. Notwithstanding anything to the contrary contained herein,
and provided that Tenant is not in monetary or material default beyond any
applicable notice, grace or cure period, Landlord hereby agrees to abate
Tenant’s obligation to pay monthly Base Rent for the first six (6) full months
of the initial Lease Term. During such abatement periods, Tenant shall still be
responsible for the payment of all of its other monetary obligations under this
Lease. In the event of a default by Tenant under the terms of this Lease that
results in early termination pursuant to the provisions of Section 19.1 of this
Lease, then as a part of the recovery set forth in Section 20 of this Lease,
Landlord shall be entitled to the recovery of the monthly Base Rent abated under
the provisions of this Article 3 pro-rated to take into account that portion of
time the Lease was in effect. The Base Rent for the first full month of the
Lease Term (or if the first full month of the Lease Term is within a free rent
period, then the Base Rent for the first full month which occurs after the
expiration of any free rent period) shall
Health Management Systems
Corporate Point

-4-



--------------------------------------------------------------------------------



 



be paid at the time of Tenant’s execution of this Lease. If any rental or other
payment date (including the Lease Commencement Date) falls on a day of the month
other than the first day of such month or if any rental or other payment is for
a period which is shorter than one month, then the rental or other payment for
any such fractional month shall be a proportionate amount of a full calendar
month’s rental or other payment based on the proportion that the number of days
in such fractional month bears to the number of days in the calendar month
during which such fractional month occurs.
4. ADDITIONAL RENT
     4.1 Additional Rent. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay as additional rent Tenant’s Share of
the annual Operating Expenses, Insurance Expenses, Utility Expenses and Tax
Expenses (as such terms are all hereinafter defined) that are in excess of the
amount of Operating Expenses, Insurance Expenses, Utility Expenses and Tax
Expenses, respectively applicable to the Base Year (the “Excess”). Such
additional rent, together with any and all other amounts payable by Tenant to
Landlord pursuant to the terms of this Lease, shall be hereinafter collectively
referred to as the “Additional Rent.” The Base Rent and Additional Rent are
herein collectively referred to as the “Rent.” All amounts due under this
Article 4 as Additional Rent shall be payable for the same periods and in the
same manner, time and place as the Base Rent. In the event the Building is part
of a multi-building project, Landlord may allocate Operating Expenses, Insurance
Expenses, Utility Expenses and Tax Expenses applicable to the project as a whole
among the buildings within such project on an equitable basis, consistently
applied, as reasonably determined by Landlord. Without limitation on other
obligations of Tenant which shall survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term. Notwithstanding anything to the
contrary contained herein, the aggregate Controllable Operating Expenses, as
that term is defined below, shall not increase more than five percent (5%) in
any calendar year over the maximum amount of Controllable Operating Expenses
chargeable for the immediately preceding calendar year, with no limit on the
Controllable Operating Expenses during the Base Year (i.e., the actual
Controllable Operating Expenses for the Base Year shall be the actual amount for
the Base Year for purposes of this provision).
     4.2 Definitions. As used in this Article 4, the following terms shall have
the meanings hereinafter set forth:
          4.2.1 “Base Year” shall mean the year set forth in Section 9.1 of the
Summary.
          4.2.2 “Calendar Year” shall mean each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires.
          4.2.3 “Expense Year” shall mean each Calendar Year, provided that
Landlord, upon notice to Tenant, may change the Expense Year from time to time
to any other twelve (12) consecutive-month period, and, in the event of any such
change, Tenant’s Share of Operating Expenses, Insurance Expenses, Utility
Expenses and Tax Expenses shall be equitably adjusted for any Expense Year
involved in any such change provided any such change will not increase Tenant’s
monetary obligations under the Lease to an amount greater than what said
obligation would have been but for the change in said Expense Year.
          4.2.4 “Insurance Expenses” shall mean the cost of insurance carried by
Landlord, in such amounts and for such coverages as Landlord may reasonably
determine or as may be reasonably required by any mortgagees or the lessor of
any underlying or ground lease affecting the Real Property, including any
deductibles thereunder.
          4.2.5 “Operating Expenses” shall mean all expenses, costs and amounts
of every kind and nature which Landlord incurs or which accrue during any
Expense Year because of or in connection with the ownership, management,
maintenance, repair, restoration or operation of the Real Property (other than
Insurance Expenses, Tax Expenses and Utility Expenses), excluding the cost of
any capital improvements or other costs except to the extent such Capital
Improvements (A) are intended as a labor-saving device or to effect other
economies in the operation or maintenance of the Real Property and actually
result in an economic savings to Landlord for the refurbishment, (B) are made to
the Real Property after the Lease Commencement Date that are required under any
governmental law or regulation or (C) are for the purpose of improvement or
enhancement of security at the Real Property; provided, however, that if any
such cost described in (A), (B) or (C) above is a capital expenditure, such cost
shall be amortized (including interest on the unamortized cost) over its useful
life as shall be reasonably determined using industry standard accounting
principles, consistently applied. If the Building is not fully occupied during
any portion of the Base Year or any Expense Year, Landlord shall make a
reasonably appropriate adjustment to the variable components of Operating
Expenses or Utility Expenses (as defined below) for such year, employing sound
accounting and management principles, to determine the amount of Operating
Expenses or Utility Expenses that would have been paid had the Building
Health Management Systems
Corporate Point

-5-



--------------------------------------------------------------------------------



 



been fully occupied. “Controllable Operating Expenses” shall mean all Operating
Expenses except Tax Expenses, Utility Expenses, Insurance Expenses, or payments
made to the Las Colinas Association.
     Notwithstanding anything above to the contrary, Operating Expenses shall
not include (1) the cost of providing any service directly to and paid directly
by any tenant (outside of such tenant’s Operating Expenses payments); (2) the
cost of any items for which Landlord is reimbursed by insurance proceeds,
condemnation awards, a tenant of the Building, or otherwise to the extent so
reimbursed; (3) any real estate brokerage commissions or other costs incurred in
procuring tenants, or any fee in lieu of commissions; (4) ground lease payments
(if any); (5) costs of items considered capital improvements under generally
accepted accounting principles consistently applied except as expressly included
in Operating Expenses pursuant to the definition above; (6) costs incurred by
Landlord due to the violation by Landlord or any tenant of the terms and
conditions of any lease of space in the Building that would not have been
incurred but for such violation; (7) Landlord’s general corporate overhead (as
opposed to overhead expenses related to the Building or Real Property); (8) any
compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord (other than in the parking facility for the
Building); (9) bad debt expenses and interest, principal, points and fees on
debts (except in connection with the financing of items which may be included in
Operating Expenses) or amortization on any ground lease, mortgage or mortgages
or any other debt instrument encumbering the Building (including the Real
Property on which the Building is situated); (10) marketing costs, including
leasing commissions and attorneys’ fees in connection with the negotiation and
preparation of letters, deal memos, letters of intent, leases, subleases and/or
assignments, space planning costs, and other costs and expenses incurred in
connection with lease, sublease and/or assignment negotiations and transactions
with present or prospective tenants or other occupants of the Building;
(11) costs, including permit, license and inspection costs, incurred with
respect to the installation of other tenants’ or occupants’ improvements made
for tenants or other occupants in the Building or incurred in renovating or
otherwise improving, decorating, painting or redecorating vacant space for
tenants or other occupants in the Building; (12) any costs expressly excluded
from Operating Expenses elsewhere in this Lease; (13) costs of any items
(including, but not limited to, costs incurred by Landlord for the repair of
damage to the Building) to the extent Landlord receives reimbursement from
insurance proceeds or from a third party (except that any deductible amount
under any insurance policy shall be included within Operating Expenses);
(14) rentals and other related expenses for leasing an HVAC system, elevators,
or other items (except when needed in connection with normal repairs and
maintenance of the Building) which if purchased, rather than rented, would
constitute a capital improvement not included in Operating Expenses pursuant to
this Lease; (15) depreciation, amortization and interest payments, except as
specifically included in Operating Expenses pursuant to the terms of this Lease
and except on materials, tools, supplies and vendor-type equipment purchased by
Landlord to enable Landlord to supply services Landlord might otherwise contract
for with a third party, where such depreciation, amortization and interest
payments would otherwise have been included in the charge for such third party’s
services, all as determined in accordance with generally accepted accounting
principles, consistently applied, and when depreciation or amortization is
permitted or required, the item shall be amortized over its reasonably
anticipated useful life; (16) expenses in connection with services or other
benefits which are not offered to Tenant or for which Tenant is charged for
directly but which are provided to another tenant or occupant of the Building,
without charge; (17) electric power costs or other utility costs for which any
tenant directly contracts with the local public service company (but Landlord
shall have the right to “gross up” as if such space was vacant); (18) costs
(including in connection therewith all attorneys’ fees and costs of settlement,
judgments and/or payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitrations pertaining to another tenant of the Building; and (19) costs
incurred in connection with the original construction of the Building;
(20) advertising, entertainment and promotional activities; (21) expenses for
repairs and maintenance paid for by warranties or service contracts; (22) fines,
penalties and other costs resulting from the violation by Landlord of any laws;
(23) cost incurred in connection with expanding the Building, or building
additional stories on the Building or any plaza adjacent thereto; (24) any costs
associated with works of art (other than maintenance and cleaning of such
items); and (25) any fees, costs or salaries for Building Personnel to the
extent such persons are not working in connection with the Building.
          4.2.6 “Systems and Equipment” shall mean any plant, machinery,
transformers, duct work, cable, wires, and other equipment, facilities, and
systems designed to supply heat, ventilation, air conditioning and humidity or
any other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, communications,
alarm, security, or fire/life safety systems or equipment, or any other
mechanical, electrical, electronic, computer or other systems or equipment which
serve the Real Property in whole or in part.
          4.2.7 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts, transaction privilege or any
Health Management Systems
Corporate Point

-6-



--------------------------------------------------------------------------------



 



sales taxes applicable to the receipt of rent, unless required to be paid by
Tenant, personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, Systems and Equipment, appurtenances, furniture and other personal
property used in connection with the Real Property), which Landlord shall pay
during any Expense Year because of or in connection with the ownership, leasing
and operation of the Real Property or Landlord’s interest therein (including,
without limitation all taxes attributable to taxable margin levied pursuant to
Chapter 171 of the Texas Tax Code or any amendment, adjustment or replacement
thereof).
          4.2.8 “Utility Expenses” shall mean the cost of supplying all
utilities to the Real Property (other than utilities for which tenants of the
Building are separately metered, are otherwise paid separately by tenants of the
Building or are provided exclusively to a specific tenant in the Building),
including utilities for the heating, ventilation and air conditioning system for
the Building (excluding any individual tenant’s space) and Common Areas.
          4.2.9 “Tenant’s Share” shall mean the percentage set forth in
Section 9.2 of the Summary.
     4.3 Payment of Additional Rent.
          4.3.1 Statement of Actual Expenses and Payment by Tenant. Landlord
shall give to Tenant following the end of each Expense Year, a statement (the
“Statement”) which shall state the Operating Expenses, Insurance Expenses,
Utility Expenses and Tax Expenses incurred or accrued for such preceding Expense
Year, and which shall indicate the amount, if any, of any Excess. Upon receipt
of the Statement for each Expense Year commencing or ending during the Lease
Term, if an Excess is present, Tenant shall pay, within thirty (30) days of
receipt of the Statement (or within thirty (30) days of receipt if the Lease
Term has expired prior to Tenant’s receipt of the Statement), the full amount of
the Excess for such Expense Year, less the amounts, if any, paid during such
Expense Year as Estimated Excess. In the event an overpayment is made, such
overpayment will be credited against the next installments of Operating
Expenses, Insurance Expenses, Utility Expenses and Tax Expenses due, or in the
event the Lease Term has expired, then any overpayment will be refunded to
Tenant within thirty (30) days after the issuance of the Statement. The failure
of Landlord to timely furnish the Statement or the Estimated Statement for any
Expense Year shall not prejudice Landlord from enforcing its rights under this
Article 4. The provisions of this Section 4.3.1 shall survive the expiration or
earlier termination of the Lease Term. If requested by Tenant, Landlord will
provide Tenant a copy of the tax bill for any applicable Expense Year; provided
that such tax bill will be provided for informational purposes only and Tenant
will not be given any right to protest such bill.
          4.3.2 Statement of Estimated Expenses. In addition, Landlord shall
give Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth Landlord’s reasonable estimate (the “Estimate”) of what the
total amount of Operating Expenses, Insurance Expenses, Utility Expenses and Tax
Expenses for the then-current Expense Year shall be and the estimated Excess
(the “Estimated Excess”). If pursuant to the Estimate Statement an Estimated
Excess is calculated for the then-current Expense Year (taking into account the
cap set forth in Section 4.1), Tenant shall pay, with its next installment of
Base Rent due, a fraction of the Estimated Excess for the then-current Expense
Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.3.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year to the month of such payment,
both months inclusive, and shall have twelve (12) as its denominator. Until a
new Estimate Statement is furnished, Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the total
Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.
          4.3.3 Audit Right. Within one hundred eighty (180) days after receipt
of a Statement by Tenant (“Review Period”), if Tenant disputes the amount set
forth in the Statement, Tenant’s employees or an independent certified public
accountant (which accountant is a member of a regionally recognized accounting
firm), designated by Tenant, may, after reasonable notice to Landlord and at
reasonable times, inspect Landlord’s records (pertaining to Landlord’s
calculation of Operating Expenses, Insurance Expenses, Utility Expenses and Tax
Expenses) at Landlord’s offices, provided that Tenant is not then in default
after expiration of all applicable notice, grace or cure periods and provided
further that Tenant and such accountant or representative (if any) shall, and
each of them shall cause their respective agents and employees to, maintain all
information contained in Landlord’s records in strict confidence.
Notwithstanding the foregoing, Tenant shall only have the right to review
Landlord’s records one (1) time during any twelve (12) month period. Tenant’s
failure to dispute the amounts set forth in any Statement within the Review
Period shall be deemed to be Tenant’s approval of such Statement and Tenant,
thereafter, waives the right or ability to dispute the amounts set forth in such
Statement. If after such inspection, but within sixty (60) days after the Review
Period, Tenant notifies Landlord in writing that Tenant still disputes such
amounts, a certification as to the proper amount shall be made, at Tenant’s
expense, by an independent certified public accountant selected by Landlord and
who is a member of a nationally or regionally recognized accounting firm.
Landlord shall cooperate in good faith with
Health Management Systems
Corporate Point

-7-



--------------------------------------------------------------------------------



 



Tenant and the accountant to provide Tenant and the accountant with the
information upon which the certification is to be based. However, if such
certification by the accountant proves that the total amount of Operating
Expenses, Insurance Expenses, Utility Expenses and Tax Expenses set forth in the
Statement were overstated by more than three percent (3%), then the actual,
documented and reasonable cost of the accountant and such certification shall be
paid for by Landlord. Promptly following the parties receipt of such
certification, the parties shall make such appropriate payments or
reimbursements, as the case may be, to each other, as are determined to be owing
pursuant to such certification. In no event shall Landlord or its property
manager be required to (i) photocopy any accounting records or other items or
contracts, (ii) create any ledgers or schedules not already in existence,
(iii) except as set forth herein, incur any costs or expenses relative to such
inspection, or (iv) perform any other tasks other than making available such
accounting records as are described in this paragraph. Landlord shall not be
liable for the payment of any contingency fee payments to any auditor or
consultant of Tenant. The provisions of this Section shall be the sole method to
be used by Tenant to dispute the amount of Operating Expenses, Insurance
Expenses, Utility Expenses and Tax Expenses payable by Tenant under this Lease,
and Tenant waives any other rights or remedies relating thereto.
     4.4 Taxes and Other Charges for Which Tenant Is Directly Responsible.
Tenant shall reimburse Landlord upon demand for any and all taxes or assessments
required to be paid by Landlord (except to the extent included in Tax Expenses
by Landlord), excluding state, local and federal personal or corporate income
taxes measured by the net income of Landlord from all sources and estate and
inheritance taxes, whether or not now customary or within the contemplation of
the parties hereto, but only in the event: (i) said taxes are measured by or
reasonably attributable to the cost or value of Tenant’s equipment, furniture,
fixtures and other personal property located in the Premises; (ii) said taxes
are assessed upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion of the Real Property (including the Parking Facilities);
or (iii) said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.
     4.5 Tax Protest. For property tax purposes, Tenant waives all rights to
protest or appeal the appraised value of the Premises, as well as the Parcel,
and all rights to receive notices of reappraisement as set forth in
Sections 41.413 and 42.015 of the Texas Tax Code.
5. USE OF PREMISES
     5.1 Permitted Use. Tenant shall use the Premises solely for general office
purposes, call center, copying and information technology purposes (for Tenant’s
own use and not as a commercial printing operation), all consistent with the
character of the Building, and Tenant shall not use or permit the Premises to be
used for any other purpose or purposes whatsoever.
     5.2 Prohibited Uses. Tenant further covenants and agrees that it shall not
use, or suffer or permit any person or persons to use, the Premises, the Parking
Facilities or any other Common Areas or any part thereof for any use or purpose
contrary to the rules and regulations reasonably established by Landlord for the
Real Property (the “Rules and Regulations”), attached hereto as Exhibit C and
made a part hereof, or in violation of any federal, state or local laws, or any
recorded covenants, conditions and restrictions or ground or underlying leases
affecting the Real Property. Tenant shall not use or allow Tenant Parties (as
defined in this Lease) to use any part of the Premises or the Real Property for
the storage, use, treatment, manufacture or sale of any hazardous or toxic
material.
     5.3 Compliance With Laws. Tenant shall not do anything or suffer anything
to be done in or about the Premises which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated. If such required change
is a result of Tenant’s specific use of the Premises, then at its sole cost and
expense, Tenant shall promptly comply with all such governmental measures, other
than the making of structural changes or changes to the Systems and Equipment or
Common Areas, such changes will be made by Landlord at its expense, but subject
to reimbursement as an Operating Expense to the extent permitted by Article 4
(unless such changes are triggered by or due to Alterations or Improvements made
by or at the request of Tenant, in which case Tenant shall, as Additional Rent,
reimburse Landlord for the cost thereof within thirty (30) days after
invoicing). Tenant shall comply with the Rules and Regulations of the Building
and such other reasonable rules and regulations (or modifications thereto)
adopted by Landlord from time to time so long as Tenant has received written
notice of same. The Rules and Regulations will be applied in an equitable manner
as determined by Landlord. Tenant shall also cause its agents, contractors,
subcontractors, employees, customers, and subtenants to comply with all rules
and regulations.
Health Management Systems
Corporate Point

-8-



--------------------------------------------------------------------------------



 



     5.4 Tenant’s Security Responsibilities. Tenant shall (1) lock the doors to
the Premises and take other reasonable steps to secure the Premises and the
personal property of Tenant and any of Tenant’s transferees, contractors or
licensees in the Common Areas and parking facilities of the Building and Real
Property, from unlawful intrusion, theft, fire and other hazards; (2) keep and
maintain in good working order all security and safety devices installed in the
Premises by or for the benefit of Tenant (such as locks, smoke detectors and
burglar alarms); and (3) reasonably cooperate with Landlord and other tenants in
the Building on Building safety matters. Tenant acknowledges that (i) any
security or safety measures reasonably employed by Landlord are for the
protection of Landlord’s own interests; (ii) Landlord is not a guarantor of the
security or safety of the Tenant Parties or their property; (iii) such security
and safety matters are the responsibility of Tenant and local law enforcement
authorities; and (iv) in no event shall Landlord be liable for damages, losses,
claims, injury to persons or property or causes of action arising out of any
theft, burglary, trespass or other entry into the Premises or the Real Property,
except to the extent of Landlord’s gross negligence or misconduct.
6. SERVICES AND UTILITIES
     6.1 Standard Tenant Services. Landlord shall provide the following services
on all days during the Lease Term, unless otherwise stated below.
          6.1.1 Subject to all governmental rules, regulations and guidelines
applicable thereto, Landlord shall provide heating, ventilation and air
conditioning (“HVAC”) when necessary for normal comfort for normal office use in
the Premises, from Monday through Friday, during the period from 7:00 a.m. to
7:00 p.m., and on Saturday during the period from 8:00 a.m. to 1:00 p.m.,
provided that HVAC during such Saturday hours will be supplied only in the event
Tenant notifies Landlord’s building manager by the end of business on Friday
that such HVAC service is required. Notwithstanding the foregoing, HVAC service
will not be supplied on the date of observation of New Year’s Day, Presidents’
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day (and the Friday
following Thanksgiving Day), Christmas Day and other locally or nationally
recognized holidays (collectively, the “Holidays”).
          6.1.2 Landlord shall provide adequate electrical wiring and facilities
for normal general office use, and electricity at levels consistent with normal
general office use, as determined by Landlord (but not less than 6 watts of
electrical capacity). All such electricity (including electricity for the HVAC)
shall be measured by a general meter and Tenant shall pay separately for its pro
rata portion of such metered charges, as Additional Rent, based upon Tenant’s
Share.
          6.1.3 Landlord shall provide city water from the regular Building
outlets for drinking, lavatory, kitchen and toilet purposes.
          6.1.4 Landlord shall provide janitorial services five (5) days per
week, except the date of observation of the Holidays, in and about the Premises
in a manner consistent with other comparable buildings in the vicinity of the
Building.
          6.1.5 Landlord shall provide nonexclusive automatic passenger elevator
service at all times.
          6.1.6 Landlord shall provide window washing services for the exterior
and interior surfaces of the Building’s perimeter windows only, at intervals
which Landlord deems reasonable. Tenant shall be responsible for the cleaning of
all other glass surfaces within the Premises except the windows.
          6.1.7 Landlord shall provide nonexclusive freight elevator service (at
no additional cost to Tenant) subject to scheduling by Landlord.
          6.1.8 Tenant shall, subject to Landlord’s reasonable security
requirements, Force Majeure and de minimus interruptions, have access to the
Premises twenty-four (24) hours per day, seven (7) days per week.
     6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior
written consent which shall not be unreasonably withheld, delayed or
conditioned, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or materially increase the electricity
or water normally furnished for the Premises by Landlord pursuant to the terms
of Section 6.1 of this Lease. If Tenant uses water or heat or air conditioning
in excess of that supplied by Landlord pursuant to Section 6.1 of this Lease,
Tenant shall pay to Landlord, upon billing, the cost of such excess consumption,
the cost of the installation, operation, and maintenance of equipment which is
installed in order to supply such excess consumption, and the cost of the
increased wear and tear on existing equipment caused by such excess consumption,
and Landlord may install devices to separately meter any increased use and in
such event Tenant shall pay the increased cost directly to Landlord, on demand,
including the cost of such
Health Management Systems
Corporate Point

-9-



--------------------------------------------------------------------------------



 



additional metering devices. If Tenant desires to use HVAC during hours other
than those for which Landlord is obligated to supply such utilities pursuant to
the terms of Section 6.1 of this Lease, Tenant shall give Landlord such prior
notice, as Landlord shall from time to time establish as appropriate, of
Tenant’s desired use and Landlord shall supply such utilities to Tenant at such
hourly cost to Tenant as Landlord shall from time to time reasonably establish,
which after hours charge is currently $55.00 per hour, based on Landlord’s out
of pocket costs plus a reasonable administrative fee not to exceed 5%. Amounts
payable by Tenant to Landlord for such use of additional utilities shall be
deemed Additional Rent hereunder and shall be billed on a monthly basis.
Notwithstanding anything herein to the contrary, any HVAC or other service
necessary to accommodate a computer server room will be deemed to constitute an
overstandard use and will be subject to the provisions of this Section 6.2.
     6.3 Interruption of Use. Subject to Section 6.5 below, Tenant agrees that
Landlord shall not be liable for any damages incurred by Tenant, by abatement of
Rent or otherwise, for failure to furnish or delay in furnishing any utility or
service (including telephone and telecommunication services), or for any
diminution in the quality or quantity thereof; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease.
     6.4 Additional Services. Landlord shall also have the exclusive right, but
not the obligation, to provide any additional services which may be required by
Tenant, including, without limitation, locksmithing, lamp replacement and
additional janitorial service, provided that Tenant, as Additional Rent, shall
pay to Landlord upon billing, the sum of all costs to Landlord of such
additional services plus an administration fee and further provided that
Landlord’s services are (i) reasonably adequate for Tenant’s requirements and
(ii) competitively priced.
     6.5 Abatement. An “Abatement Event” shall be defined as an event that
prevents Tenant from using the Premises or any portion thereof, as a result of
any failure to provide utilities or services to the Premises, where (i) Tenant
does not actually use the Premises or such portion thereof, and (ii) such event
is caused by the negligence or willful misconduct of Landlord, its agents,
employees or contractors. Tenant shall give Landlord and any mortgagee of
Landlord (of whom Tenant is notified) notice (“Abatement Notice”) of any such
Abatement Event, and if such Abatement Event continues beyond the “Eligibility
Period” (as that term is defined below), then the Base Rent and Tenant’s Share
of Operating Expenses, Insurance Expenses, Utility Expenses and/or Tax Expenses
shall be abated entirely or reduced, as the case may be, after expiration of the
Eligibility Period for such time that Tenant continues to be so prevented from
using, and does not use, the Premises or a portion thereof, in the proportion
that the rentable area of the portion of the Premises that Tenant is prevented
from using, and does not use, bears to the total rentable area of the Premises;
provided, however, in the event that Tenant is prevented from using, and does
not use, a portion of the Premises for a period of time in excess of the
Eligibility Period and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, the Base Rent and Tenant’s Share of Operating Expenses, Insurance
Expenses, Utility Expenses and/or Tax Expenses for the entire Premises shall be
abated entirely for such time as Tenant continues to be so prevented from using,
and does not use, the Premises. If, however, Tenant reoccupies any portion of
the Premises during such period, the Base Rent and Tenant’s Share of Operating
Expenses, Insurance Expenses, Utility Expenses and/or Tax Expenses allocable to
such reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises. Notwithstanding anything to the contrary contained
herein, if Landlord is diligently pursuing the repair of such utilities or
services and Landlord provides substitute services reasonably suitable for
Tenant’s purposes, for example bringing in portable air conditioning or heating
equipment, then there shall be no abatement of Base Rent or Tenant’s Share of
Operating Expenses, Insurance Expenses, Utility Expenses and/or Tax Expenses.
The term “Eligibility Period” shall mean a period of five (5) consecutive days
after Landlord’s and Landlord’s mortgagee’s (if applicable), receipt of the
applicable Abatement Notice (provided that Landlord will be provided additional
time as required to remedy such event so long as Landlord is diligently
attempting to remedy such Abatement Event and pursues such remedy to
completion). Such right to abate Base Rent and Tenant’s Share of Operating
Expenses, Insurance Expenses, Utility Expenses and/or Tax Expenses shall be
Tenant’s sole remedy for an Abatement Event. This Section 6.5 shall not apply in
case of damage to, or destruction of, the Premises or the Building, or any
eminent domain proceedings which shall be governed by separate provisions of
this Lease. Notwithstanding the foregoing, if Landlord has not cured an
Abatement Event within ninety (90) days after receipt of notice thereof from
Tenant and such Abatement Event renders a material portion of the Premises
unusable, Tenant shall have the right to terminate this Lease by giving Landlord
written notice thereof (the “Termination Notice”) at any time following the end
of such 90-day period and prior to such time as Landlord has cured the Abatement
Event; provided, however the Termination Notice shall be null and void, and this
Lease shall not be terminated, if Landlord cures such Abatement Event
Health Management Systems
Corporate Point

-10-



--------------------------------------------------------------------------------



 



within thirty (30) days following receipt of the Termination Notice. Further,
Tenant shall not have the right to terminate this Lease pursuant to the terms of
this Section 6.5, if, as of the date of delivery by Tenant of the Termination
Notice, (A) the first trust deed holder of the Building (the “Bank”) has
recorded a notice of default on the Building or filed a notice evidencing a
legal action by the Bank against Landlord on the Building, and (B) the Bank
diligently proceeds to gain possession of the Premises and, to the extent Bank
does gain possession of the Premises, the Bank diligently proceeds to cure such
Abatement Event.
     6.6 Package HVAC Units. Tenant shall be entitled to install, as an initial
Tenant Improvement or as an Alteration, dedicated heating, ventilation and air
conditioning units (“Package Units”) within the Premises at Tenant’s sole cost
and expense. The plans and specifications for any Package Units shall, as
indicated in Article 8 below and the Tenant Work Letter (as applicable), be
subject to Landlord’s reasonable approval. If Tenant elects to install Package
Units within the Premises, Tenant shall also install, at Tenant’s sole cost and
expense, separate meters or at Landlord’s option, submeters, in order to measure
the amount of electricity furnished to such units and Tenant shall be
responsible for Landlord’s actual cost of supplying electricity to such units as
reflected by such meters or submeters, which amounts shall be payable on a
monthly basis as Additional Rent. Tenant shall be solely responsible for
maintenance and repair of the Package Units and such units shall be considered
to be a fixture within the Premises and shall remain upon the Premises upon the
expiration or earlier termination of the Lease Term or any applicable Option
Term.
7. REPAIRS
     7.1 Landlord’s Repairs. Landlord will be responsible for compliance with
the requirements of the Americans with Disabilities Act in effect as of the
Lease Commencement Date in the Common Areas of the Building and within the
restrooms on the floor(s) on which the Premises are located (even if such
restrooms are within Tenant’s Premises); provided that in the event there (i)
are requirements which are triggered as a result solely of Tenant’s particular
and unique use of the Premises (as opposed to office use generally) or
(ii) Alterations constructed by or on behalf of Tenant in the Premises after the
Lease Commencement Date, then (with regard solely to such requirements listed in
subsections (i) and (ii) above) the same will be Tenant’s responsibility.
     7.2 Tenant’s Repairs. Tenant shall, at Tenant’s own expense, keep the
Premises, including all improvements, fixtures and furnishings therein, in good
order, repair and condition at all times during the Lease Term; provided
however, that, at Landlord’s option, or if Tenant fails to make such repairs,
Landlord may, but need not, make such repairs and replacements, and Tenant shall
pay Landlord’s reasonable costs or expenses (including an administrative fee not
to exceed 5%) after fifteen (15) days written notice from Landlord to Tenant.
Except as provided in Section 7.3 below, Tenant hereby waives and releases its
right to make repairs at Landlord’s expense and/or terminate this Lease or
vacate the Premises under any Texas law, statute, or ordinance now or hereafter
in effect.
     7.3 Self-Help Rights. Notwithstanding any provision set forth in this
Article 7 to the contrary, if Tenant provides written notice to Landlord and any
mortgagee of Landlord (of whom Tenant is notified), of an event or circumstance
which requires the action of Landlord and which if not performed will materially
and adversely prevent Tenant from operating its permitted business from the
Premises and Landlord fails to provide such action within a reasonable period of
time, given the circumstances, after the receipt of such notice (but in any
event not later than thirty (30) days after receipt of such notice, except in
cases where there is an immediate threat of material and substantial property
damage or immediate threat of bodily injury, in which case such shorter period
of time as is reasonable under the circumstances, unless such repair would
normally take longer (and Landlord has commenced said repair work within said
thirty (30) day period)), then provided that Tenant’s performance of such repair
or maintenance will not void any applicable warranties covering such repair or
maintenance, Tenant may proceed to take the required action upon delivery of an
additional five (5) business days notice (except in the case of an emergency in
which such additional notice will not be required) to Landlord and any mortgagee
of Landlord (of whom Tenant is notified) (which additional notice must clearly
specify that Tenant is taking such required action), and if such action was
required under the terms of the Lease to be taken by Landlord and was not taken
or commenced by Landlord within such five (5) business day period, then Tenant
shall be entitled to prompt reimbursement by Landlord of Tenant’s actual
reasonable costs in taking such action. In the event Tenant takes such action,
and such work will affect the Systems and Equipment or the structural integrity
of the Building, Tenant shall use only those contractors used by Landlord in the
Building for work on such Systems and Equipment or structural components unless
such contractors are unwilling or unable to perform, or timely perform, such
work or the fees charged by such contractors materially exceed the rates of
similarly qualified contractors in the vicinity of the Building, in which event
Tenant may utilize the services of any other qualified contractor which normally
and regularly performs similar work in comparable buildings and who are
reasonably approved by Landlord in writing. Within thirty (30) days after
receipt of a reasonably particularized invoice from Tenant of its costs of
taking action which Tenant claims should have been taken by
Health Management Systems
Corporate Point

-11-



--------------------------------------------------------------------------------



 



Landlord, Landlord shall reimburse Tenant the amount set forth in such invoice.
If, however, Landlord delivers to Tenant within thirty (30) days after receipt
of Tenant’s invoice, a written objection to the payment of such invoice, setting
forth with reasonable particularity Landlord’s reasons for its claim that such
action did not have to be taken by Landlord pursuant to the terms of this Lease
or that the charges are excessive (in which case Landlord shall pay the amount
it contends would not have been excessive), then Tenant shall not be entitled to
such reimbursement, but as Tenant’s sole remedy, Tenant may proceed to claim a
default by Landlord under this Lease. Tenant agrees to indemnify and hold
Landlord harmless from any injury, damage, claim or cause of action which
results from Tenant’s gross negligence or willful misconduct in the performance
of such repairs or maintenance.
8. ADDITIONS AND ALTERATIONS
     8.1 Landlord’s Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises (collectively,
the “Alterations”) without first procuring the prior written consent of Landlord
to such Alterations, which consent shall be requested by Tenant not less than
twenty (20) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord. The construction of the initial
improvements to the Premises, if any, shall be governed by the terms of the
Tenant Work Letter attached hereto as Exhibit “B” and not the terms of this
Article 8. Notwithstanding anything to the contrary contained herein, Tenant may
make strictly cosmetic changes to the finish work in the Premises (the “Cosmetic
Alterations”), without Landlord’s consent (and without incurring an
administrative fee), provided that the aggregate cost of any such alterations
does not exceed $50,000 in any twelve (12) month period, and further provided
that such alterations do not (i) require any structural or other substantial
modifications to the Premises, (ii) require any changes to, or adversely affect,
the Systems and Equipment of the Building, (iii) affect the exterior appearance
of the Building or (iv) trigger any legal requirement which would require
Landlord to make any alteration or improvement to the Premises, the Building or
the Real Property. Tenant shall give Landlord at least fifteen (15) days prior
notice of such Cosmetic Alterations, which notice shall be accompanied by
reasonably adequate evidence that such changes meet the criteria contained in
this Article 8. Except as otherwise provided, the term “Alterations” shall
include Cosmetic Alterations.
     8.2 Manner of Construction. Tenant shall have obtained Landlord’s approval
of all plans, specifications, drawings, contractors and subcontractors prior to
the commencement of Tenant’s construction of the Alterations; provided, however,
a contractor of Landlord’s reasonable selection shall perform all mechanical,
electrical, plumbing, structural, and heating, ventilation and air conditioning
work, and, so long as such work is competitively priced, such work shall be
performed at Tenant’s cost. Tenant agrees to carry “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of such
Alterations, and such other insurance as is then customary for similar type
alterations in the area. In addition, Landlord may, in its reasonable
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee. Further, Tenant shall pay to Landlord or its agent a supervision fee
based on Landlord’s actual cost of supervision, not to exceed five percent (5%)
of the cost of such work (which fee shall not apply to any Cosmetic Alterations,
as defined above). The supervision fee applicable to the initial Tenant
Improvements constructed in accordance with the Tenant Work Letter will be
governed by the terms of the Tenant Work Letter and not this Section 8.2. Tenant
shall construct such Alterations and perform such repairs in conformance with
any and all applicable laws and pursuant to a valid building permit, issued by
the appropriate governmental authorities, in conformance with Landlord’s
construction rules and regulations and in a diligent, good and workmanlike
manner. If such Alterations trigger a legal requirement upon Landlord to make
any Alterations or improvements to the Building or Common Areas, Tenant shall,
as Additional Rent, reimburse Landlord for the cost thereof within thirty
(30) days following receipt of an invoice therefor. Landlord’s approval of the
plans, specifications and working drawings for Tenant’s Alterations shall create
no responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities. Upon completion of any Alterations, Tenant
agrees to cause a Notice of Completion (or equivalent) to be posted (if
applicable) and recorded in the office of the Recorder of the County in which
the Building is located in accordance with all applicable state statutes, and
Tenant shall deliver to the Building management office a reproducible copy of
the “as built” drawings of the Alterations.
     8.3 Landlord’s Property. All Alterations and fixtures which may be made,
installed or placed in or about the Premises from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord; however,
Landlord may, by written notice to Tenant at the time of Landlord’s consent to
such Alteration or Improvements, require Tenant at Tenant’s expense to remove
any such Alterations or fixtures and/or the Improvements constructed pursuant to
Exhibit B if applicable. Any Alterations or Improvements which Landlord does not
notify Tenant it must remove at the time of Landlord’s consent to such
Alterations or Improvements, shall remain on the Premises upon the expiration or
earlier termination of this Lease and shall be
Health Management Systems
Corporate Point

-12-



--------------------------------------------------------------------------------



 



surrendered in good condition, reasonable wear and tear excepted. If Tenant
fails to complete such removal and/or to repair any damage caused by the removal
of any Alterations, Improvements or fixtures, Landlord may do so and may charge
the cost thereof to Tenant. This Section 8.3 shall survive the expiration or
earlier termination of this Lease.
     8.4 Landlord’s Liability for Alterations. Landlord’s approval of an
Alteration shall not be a representation by Landlord that the Alteration
complies with applicable laws or will be adequate for Tenant’s use. Tenant
acknowledges that Landlord is not an architect or engineer, and that the
Alterations will be designed and/or constructed using independent architects,
engineers, and contractors. Accordingly, Landlord does not guarantee or warrant
that the applicable construction documents will comply with laws or be free from
errors or omissions, or that the Alterations will be free from defects, and
Landlord will have no liability therefor.
9. COVENANT AGAINST LIENS
     Tenant covenants and agrees not to suffer or permit any lien of mechanics
or materialmen or others to be placed against the Real Property, the Building or
the Premises with respect to work or services claimed to have been performed for
or materials claimed to have been furnished to Tenant or the Premises, and, in
case of any such lien attaching or notice of any lien, Tenant covenants and
agrees to cause it to be promptly released and removed of record.
Notwithstanding anything to the contrary set forth in this Lease, in the event
that such lien is not released and removed within thirty (30) days after the
date notice of such lien is delivered by Landlord to Tenant, Landlord, at its
sole option, may immediately take all action necessary to release and remove
such lien, without any duty to investigate the validity thereof, and all sums,
costs and expenses, including reasonable attorneys’ fees and costs, incurred by
Landlord in connection with such lien shall be deemed Additional Rent under this
Lease and shall immediately be due and payable by Tenant.
10. INDEMNITY AND INSURANCE
     10.1 Indemnification and Waiver. Subject to Section 10.6 below, Tenant
shall be liable for, and shall indemnify, defend, protect and hold Landlord and
Landlord’s partners, officers, directors, employees, agents, successors and
assigns (collectively, “Landlord Indemnified Parties”) harmless from and
against, any and all claims, damages, judgments, suits, causes of action,
losses, liabilities and expenses, including reasonable attorneys’ fees and court
costs (collectively, “Indemnified Claims”), arising or resulting from (a) any
negligent or willful act or omission of Tenant or any of Tenant’s agents,
employees, contractors, subtenants, assignees, invitees or licensees in or about
the Premises, the Building or the Real Property (collectively, “Tenant
Parties”); (b) any occurrence within the Premises unless solely caused by the
gross negligence or willful misconduct of Landlord; and/or (c) any default by
Tenant of any obligations on Tenant’s part to be performed under the terms of
this Lease. Tenant hereby assumes all risk of damage to property or injury to
persons in or about the Premises from any cause, and Tenant hereby waives all
claims in respect thereof against Landlord unless solely caused by the gross
negligence or willful misconduct of Landlord. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability occurring prior to such expiration or
termination.
     10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts.
          10.2.1 Commercial general liability (CGL) and, if necessary,
commercial umbrella insurance, on an occurrence basis, with a limit of not less
than $3,000,000 each occurrence. If such CGL insurance contains a general
aggregate limit, it shall apply separately to this location. CGL insurance shall
be written on ISO occurrence form CG 00 01 01 96 (or a substitute form providing
equivalent coverage) and shall cover liability arising from premises,
operations, independent contractors, products-completed operations, personal
injury and advertising injury, liability assumed under an insured contract and
the performance by Tenant of the indemnity agreements set forth in Sections 10.1
and 29.2 of this Lease. Landlord shall be included as an insured under the CGL
policy, using ISO additional insured endorsement CG 20 11 or a substitute
providing equivalent coverage, and under the commercial umbrella, if any. This
insurance shall apply as primary insurance with respect to any other insurance
or self-insurance programs afforded to Landlord. There shall be no endorsement
or modification of the CGL to make it excess over other available insurance;
alternatively, if the CGL states that it is excess or pro rata, the policy shall
be endorsed to be primary with respect to the additional insured. Tenant waives
all rights against Landlord and its agents, officers, directors and employees
for recovery of damages to the extent these damages are covered by the
commercial general liability or commercial umbrella liability insurance
maintained pursuant to this agreement.
Health Management Systems
Corporate Point

-13-



--------------------------------------------------------------------------------



 



          10.2.2 Commercial property insurance covering (i) all office
furniture, trade fixtures, office equipment, merchandise and all other items of
Tenant’s property on the Premises installed by, for, or at the expense of
Tenant, and (ii) the Tenant Improvements and Alterations. Such insurance shall
cover the perils insured under the ISO special causes of loss form (CP 10 30)
and shall include coverage for vandalism and malicious mischief, terrorism
coverage for both certified and non-certified acts of terrorism, water damage,
sprinkler leakage coverage, boiler and machinery (systems breakdown) and
earthquake sprinkler leakage coverage. The amount insured shall equal the full
replacement cost value new without deduction for depreciation of the covered
items. Any coinsurance requirement in the policy shall be eliminated through the
attachment of an agreed amount endorsement, the activation of an agreed value
option, or as is otherwise appropriate under the particular policy form. In no
event shall Landlord be liable for any damage to or loss of personal property
sustained by Tenant, whether or not it is insured, even if such loss is caused
by the negligence of Landlord, its employees, officers, directors or agents.
Landlord and Tenant hereby waive any recovery of damages against each other
(including their employees, officers, directors, agents, or representatives) for
loss or damage to the Building, tenant improvements and betterments, fixtures,
equipment, and any other personal property to the extent covered by the
commercial property insurance required above. If the commercial property
insurance purchased by Tenant as required above does not allow the insured to
waive rights of recovery against others prior to loss, Tenant shall cause them
to be endorsed with a waiver of subrogation as required above.
          10.2.3 Business income, Business interruption and extra expense
insurance in such amounts as will reimburse Tenant for direct or indirect loss
of earnings attributable to all perils commonly insured against by prudent
tenants or attributable to prevention of access to the Premises or to the
Building as a result of such perils. In no event shall Landlord be liable for
any business interruption or consequential loss sustained by Tenant, whether or
not it is insured, even if such loss is caused by the negligence of Landlord,
its agents, employees, directors officers or contractors.
          10.2.4 Worker’s compensation insurance providing statutory benefits to
Tenant’s employees, employers liability insurance with limits not less than
$1,000,000 each accident for bodily injury by accident or $1,000,000 each
employee for bodily injury by disease. Tenant waives all rights against Landlord
and its agents, officers, directors, and employees for recovery of damages to
the extent these damages are covered by the workers compensation and employers
liability obtained by Tenant. Tenant shall obtain an endorsement to effect this
waiver.
     10.3 Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease and Landlord makes no representation or guaranty that the insurance
required under this Lease shall be sufficient or adequate to protect Tenant. All
insurance shall (i) be issued by an insurance company having a rating of not
less than A-X in Best’s Insurance Guide or which is otherwise acceptable to
Landlord and licensed to do business in the State of Texas; and (ii) provide
that said insurance shall not be canceled or coverage changed unless thirty
(30) days’ prior written notice shall have been given to Landlord and the other
additional insureds thereunder designated by Landlord. In addition, the
insurance described in Section 10.2.1 above shall (a) name Landlord, any
mortgage holder and Landlord’s property manager, as an additional insured;
(b) specifically cover the liability assumed by Tenant under this Lease
including, but not limited to, Tenant’s obligations under Section 10.1 of this
Lease; (c) be primary insurance as to all claims thereunder and provide that any
insurance required by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; and (d) contain a cross-liability endorsement
or severability of interest clause acceptable to Landlord. The insurance
described in Section 10.2.2 shall name Landlord and any named mortgage holder as
loss-payee as to all items referred to in clause (ii) of Section 10.2.2 and the
insurance described in Sections 10.2.2 and 10.2.3 shall have deductibles
reasonably acceptable to Landlord. Tenant shall deliver all policies or
certificates thereof to Landlord on or before Landlord’s delivery of the
Premises to Tenant or the Lease Commencement Date, whichever first occurs, and
at least thirty (30) days before the expiration dates thereof. All certificates
shall provide that such insurance will not be cancelled (or materially changed)
without at least thirty (30) days’ prior written notice (ten (10) days for
nonpayment of premiums) to Landlord. The words “endeavor to” and “but failure to
mail such notice shall impose no obligation or liability of any kind upon the
company, its agents or representatives” shall be deleted from the certificate
form’s cancellation provision. Failure of Landlord to demand such certificate or
other evidence of full compliance with these insurance requirements or failure
of Landlord to identify a deficiency from evidence that is provided shall not be
construed as a waiver of Tenant’s obligation to maintain such insurance. In the
event Tenant shall fail to procure such insurance, or to deliver such policies
or certificate, Landlord may deny Tenant the right to occupy the Premises until
such time as Tenant makes such deliveries (which denial shall have no effect
upon the Lease Commencement Date) and/or procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord as Additional Rent
within five (5) days after delivery to Tenant of the bills therefor.
Health Management Systems
Corporate Point

- 14 -



--------------------------------------------------------------------------------



 



     10.4 Tenant’s Compliance with Landlord’s Fire and Casualty Insurance.
Tenant shall, at Tenant’s expense, comply with all insurance company
requirements pertaining to the use of the Premises. If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase.
     10.5 Subrogation. Landlord and Tenant agree to have their respective
insurance companies issuing property damage, worker’s compensation insurance and
loss of income and extra expense insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be.
Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive any right that either may have against the other on account of any
loss or damage if such loss or damage is insurable under the property damage or
loss of income and extra expense insurance required to be maintained hereunder
(this waiver extends to deductibles under such insurance).
     10.6 Landlord’s Indemnification of Tenant. Notwithstanding anything herein
to the contrary, except for injury or damage (i) of a type that is covered by
the waivers described in Section 10.5 or (ii) arising from the negligence or
willful misconduct of Tenant or any of the Tenant Parties, Landlord shall
indemnify, protect, defend and hold harmless Tenant and Tenant’s partners,
officers, directors, employees, agents, successors and assigns (collectively,
“Tenant Indemnified Parties”), from and against any Indemnified Claims (but
excluding claims for consequential damages or lost profits) that arise or result
solely from (a) any occurrence in the Common Areas, but only to the extent
covered by the liability insurance maintained or required to be maintained by
Landlord pursuant to this Lease or (b) any negligent or willful misconduct of
Landlord, Landlord’s agents, employees or contractors acting within the scope of
their employment.
     10.7 Landlord’s Insurance. Landlord shall, as a cost to be included in
Operating Expenses, procure and maintain during the Lease Term hereof, a special
form policy or policies of insurance covering loss or damage to the Building
including vandalism coverage and malicious mischief, sprinkler leakage, water
damage and commercial general liability insurance. Such insurance shall be in
such amounts, from such companies, and on such terms and conditions as Landlord
or its lender may deem appropriate from time to time, but shall have limits not
less than those required of Tenant hereunder.
11. DAMAGE AND DESTRUCTION
     11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas of the Building serving or
providing access to the Premises shall be damaged by fire or other casualty,
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord’s reasonable control, and
subject to all other terms of this Article 11, restore the base, shell and core
of such Common Areas and the Premises (collectively, the “Base, Shell and Core”)
to substantially the same condition as existed prior to the casualty, except for
modifications required by law, the holder of a mortgage on the Real Property,
the lessor of a ground or underlying lease, or any other modifications to the
Common Areas deemed reasonably desirable by Landlord. Notwithstanding any other
provision of this Lease, upon the occurrence of any damage to the Premises
resulting from fire or other casualty, Tenant shall assign to Landlord all
insurance proceeds payable to Tenant as to items of property described in clause
(ii) of Section 10.2.2, and Landlord shall return the Tenant Improvements and
Alterations to their original condition; provided that if the cost of such
repair by Landlord exceeds the amount of insurance proceeds received by Landlord
from Tenant’s insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord’s repair of the damage. In
the event any damage to the Building or Common Area occurs as a result of the
gross negligence or willful misconduct of Tenant and/or its agents, contractors,
employees and/or invitees, Tenant shall reimburse Landlord, promptly on demand,
for the costs incurred by Landlord in repairing such damage and the provisions
of Section 10.5 regarding Landlord’s deductible shall not apply to such
reimbursement obligation. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from damage resulting from fire or other casualty or Landlord’s repair
thereof; provided however, that if such fire or other casualty shall have
damaged the Premises or Common Areas necessary to Tenant’s occupancy, there
shall be a proportionate abatement of Rent, during the time and to the extent
the Premises are unfit for occupancy for the purposes permitted under this
Lease, and that portion of the Premises is not occupied by Tenant as a result
thereof.
     11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises
and/or Building and instead terminate this Lease by notifying Tenant in writing
of such termination within forty-five (45) days after the date Landlord learns
of the necessity for repairs as the result of damage, such notice to include a
termination date giving Tenant ninety (90) days to vacate the Premises, but
Landlord may so elect only if the Building shall be damaged by fire or other
casualty or cause, whether or not the Premises are affected, and one or more of
the following conditions is
Health Management Systems
Corporate Point

- 15 -



--------------------------------------------------------------------------------



 



present: (i) repairs cannot reasonably be completed within one hundred twenty
(120) days after the date Landlord learns of the necessity for repairs as the
result of damage (when such repairs are made without the payment of overtime or
other premiums); (ii) the holder of any mortgage on the Real Property or ground
or underlying lessor with respect to the Real Property shall require that the
insurance proceeds or any portion thereof be used to retire the mortgage debt,
or shall terminate the ground or underlying lease, as the case may be; (iii) the
damage is not fully covered, except for deductible amounts, by Landlord’s
insurance policies; or (iv) such damage occurs during the last twenty-four
(24) months of the Lease Term. Within sixty (60) days after the date Landlord
learns of the necessity for repairs as a result of damage, Landlord shall notify
Tenant (“Damage Repair Estimate”) of Landlord’s estimated assessment of the
period of time in which the repairs will be completed, which assessment shall be
based upon the opinion of a contractor reasonably selected by Landlord and
experienced in comparable repairs of comparable office buildings. If Landlord
does not elect to terminate this Lease pursuant to Landlord’s termination right
as provided above, and the Damage Repair Estimate indicates that repairs cannot
be completed within one hundred eighty (180) days after being commenced, Tenant
may elect, not later than thirty (30) days after Tenant’s receipt of the Damage
Repair Estimate, to terminate this Lease by written notice to Landlord effective
as of the date specified in Tenant’s notice. In the event there is substantial
damage to the Premises during the last twelve (12) months of the Lease Term and
Tenant is unable to use the Premises as a result of such damage, Tenant shall
have the right to terminate this Lease by providing written notice to Landlord.
     11.3 Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or any other portion of the Real Property, and any
statute, regulation or case law of the State of Texas with respect to
termination rights arising from damage or destruction shall have no application
to this Lease or any damage or destruction to all or any part of the Premises,
the Building or any other portion of the Real Property.
12. NONWAIVER
     No waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy on account of the violation of such provision,
even if such violation shall continue or be repeated subsequently. Any waiver by
Landlord of any provision of this Lease may only be in writing, and no express
waiver shall affect any provision other than the one specified in such waiver
and then only for the time and in the manner specifically stated in such waiver.
No receipt of monies by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Lease Term.
13. CONDEMNATION
     If the whole or any part of the Premises, Building or Real Property shall
be taken by power of eminent domain or condemned by any competent authority for
any public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any part of
the Premises, Building or Real Property, or if Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation,
Landlord shall have the option to terminate this Lease upon sixty (60) days’
notice, provided such notice is given no later than sixty (60) days after the
date of such taking, condemnation, reconfiguration, vacation, deed or other
instrument. If more than twenty-five percent (25%) of the rentable square feet
of the Premises is taken, or if access to the Premises is substantially
impaired, Tenant shall have the option to terminate this Lease upon sixty
(60) days’ notice, provided such notice is given no later than sixty (60) days
after the date of such taking. Landlord shall be entitled to receive the entire
award or payment in connection with such taking, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for
goodwill and moving expenses, so long as such claim does not diminish the award
available to Landlord, its ground lessor (if applicable) with respect to the
Real Property or its mortgagee, and such claim is payable separately to Tenant.
If any part of the Premises shall be taken, and this Lease shall not be so
terminated, the Rent shall be proportionately abated. Tenant hereby waives any
and all rights it might otherwise have pursuant to any Texas law, statute or
ordinance now or hereafter in effect, to seek termination of this Lease in the
event of a taking.

14. ASSIGNMENT AND SUBLETTING
     14.1 Transfers. Tenant shall not, without the prior written consent of
Landlord, which shall not be unreasonably withheld if Landlord does not elect to
proceed under Section 14.4 below, assign or otherwise transfer this Lease or any
interest hereunder, permit any assignment or other such foregoing transfer of
this Lease or any interest hereunder by operation of law, sublet the Premises or
any part thereof, or permit the use of
Health Management Systems
Corporate Point

- 16 -



--------------------------------------------------------------------------------



 



the Premises by any persons other than Tenant and its employees (all of the
foregoing are hereinafter sometimes referred to collectively as “Transfers” and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”). If Tenant shall desire Landlord’s
consent to any Transfer, Tenant shall notify Landlord in writing, which notice
(the “Transfer Notice”) shall include (i) the proposed effective date of the
Transfer, which shall not be less than twenty-five (25) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including a calculation of the “Transfer Premium,” as
that term is defined in Section 14.3 below, in connection with such Transfer,
the name and address of the proposed Transferee and a copy of all operative
documents to be executed to evidence such Transfer or the agreements incidental
or related to such Transfer, and (iv) current financial statements of the
proposed Transferee and such other information as Landlord may reasonably
require. If there are any material changes in the terms and conditions from
those specified in the Transfer Notice (i) such that Landlord would initially
have been entitled to refuse its consent to such Transfer under this
Section 14.1, or (ii) which would cause the proposed Transfer to be more
favorable to the Transferee than the terms set forth in Tenant’s original
Transfer Notice, Tenant shall again submit the Transfer to Landlord for its
approval and other action under this Article 14 (including Landlord’s right of
recapture, if any, under Section 14.4 of this Lease). Any Transfer made without
Landlord’s prior written consent shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option, constitute a default by Tenant
under this Lease. Whether or not Landlord shall grant consent, Tenant shall pay
Landlord’s review and processing fees, as well as any reasonable legal fees
incurred by Landlord, within thirty (30) days after written request by Landlord.
Such fees shall not be greater than $1,500.00 per request for Landlord consent.
Notwithstanding any contrary provision of this Lease, if Tenant or any proposed
Transferee claims that Landlord has unreasonably withheld or delayed its consent
to a proposed Transfer or otherwise has breached its obligations under this
Article 14, Tenant’s and such Transferee’s only remedy shall be to seek a
declaratory judgment and/or injunctive relief, and Tenant, on behalf of itself
and, to the extent permitted by law, such proposed Transferee waives all other
remedies against Landlord, including without limitation, the right to seek
monetary damages or to terminate this Lease.
     14.2 Landlord’s Consent. Landlord shall not unreasonably withhold its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice. The parties hereby agree that it shall
be reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply, without limitation as to other reasonable grounds for withholding
consent: (i) the Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building; (ii) the
Transferee intends to use the Subject Space for purposes which are not permitted
under this Lease; (iii) the Transferee is either a governmental agency or
instrumentality thereof; (iv) the Transfer will result in more than a reasonable
and safe number of occupants per floor within the Subject Space; (v) the
Transferee is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities involved under the Lease on the date
consent is requested; (vi) the proposed Transfer would cause Landlord to be in
violation of another lease or agreement to which Landlord is a party, or would
give an occupant of the Building a right to cancel its lease; (vii) either the
proposed Transferee, or any person or entity which directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
Transferee, (A) occupies space in the Building at the time of the request for
consent, (B) is negotiating with Landlord to lease space in the Building at such
time, or (C) has negotiated with Landlord during the twelve (12)-month period
immediately preceding the Transfer Notice; (viii) in the case of a proposed
sublease by Tenant, the rent to be paid Tenant by the proposed Transferee is
less than the prevailing fair market rent (as determined by Landlord) for the
Subject Space on a non-sublease basis; or (ix) Landlord has not received
assurances acceptable to Landlord that all past due amounts owing by Tenant to
Landlord, if any, will be paid and all defaults on the part of Tenant, if any,
will be cured prior to the effective date of the proposed Transfer.
     14.3 Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
to Landlord within thirty (30) days of Tenant’s receipt from Transferee, fifty
percent (50%) of any “Transfer Premium,” as that term is defined in this
Section 14.3, received by Tenant from such Transferee. "Transfer Premium” shall
mean all rent, additional rent or other consideration payable by such Transferee
in excess of the Rent and Additional Rent payable by Tenant under this Lease on
a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any brokerage commissions in connection with the Transfer
(collectively, the “Subleasing Costs”), and (iii) legal fees and other fees paid
in connection thereto. “Transfer Premium” shall also include, but not be limited
to any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. Landlord
or its authorized representatives shall have the right at all reasonable times
to audit the books, records and papers of Tenant relating to any
Health Management Systems
Corporate Point

- 17 -



--------------------------------------------------------------------------------



 



Transfer, and shall have the right to make copies thereof. If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency and Landlord’s costs of such
audit (if such understatement is greater than three percent (3%)).
     14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within twenty-five (25) days after receipt of any
Transfer Notice, to recapture the Subject Space from Tenant. Such recapture
notice shall cancel and terminate this Lease with respect to the Subject Space
as of the date stated in the Transfer Notice as the effective date of the
proposed Transfer. In the event of a recapture by Landlord, if this Lease shall
be canceled with respect to less than the entire Premises, the Rent reserved
herein shall be prorated on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the Premises, and this Lease as so amended shall continue thereafter in full
force and effect, and upon request of either party, the parties shall execute
written confirmation of the same. If Landlord declines, or fails to elect in a
timely manner to recapture the Subject Space under this Section 14.4, then,
provided Landlord has consented to the proposed Transfer, Tenant shall be
entitled to proceed to transfer the Subject Space to the proposed Transferee.
     14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iv) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease.
     14.6 Additional Transfers. For purposes of this Lease, the term “Transfer”
shall also include a change in the ownership of twenty-five percent (25%) or
more of the ownership interests of Tenant or of any entity controlling Tenant (a
“Parent Entity”) within a twelve (12)-month period, unless Tenant or such Parent
Entity is a publicly-held company whose stock trades on a nationally-recognized
exchange. For purposes of this Section “controlling” shall mean the ability,
directly or indirectly, to direct or cause the direction of the management of
Tenant, whether through ownership of an equity interest, by contract, or
otherwise.
     14.7 Affiliate Transfers. Notwithstanding anything to the contrary
contained in this Article 14, an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (“Affiliate”) is hereby defined as an
entity which is controlled by, controls, or is under common control with,
Tenant, or that becomes a parent, successor or affiliate of Tenant, or is a
successor of Tenant by reason of merger, consolidation, public offering,
reorganization, dissolution, or sale of stock, membership or partnership
interests or assets) shall not be deemed a transfer under this Article 14 and
Landlord’s consent shall not be required, nor shall the provisions of
Section 14.3 apply, provided that (i) Tenant notifies Landlord of any such
assignment or sublease prior to the effective date thereof and promptly supplies
Landlord with any documents or information reasonably requested by Landlord
regarding such assignment or sublease to such Affiliate (including, in the event
of an assignment, evidence of the assignee’s assumption of Tenant’s obligations
under this Lease or, in the event of a sublease, evidence of the sublessee’s
assumption, in full, of the obligations of Tenant with respect to the portion of
the Premises so subleased, other than the payment of rent), (ii) such assignment
or sublease is not a subterfuge by Tenant solely to avoid its obligations under
this Lease, (iii) such assignment or sublease does not cause Landlord to be in
default under any existing lease at the Building, and (iv) the net worth of such
Affiliate is not less than reasonably required to fulfill the terms of this
Lease as determined by Landlord exercising its commercially reasonable business
judgment. An assignee of Tenant’s entire interest in this Lease pursuant to the
immediately preceding sentence may be referred to herein as an “Affiliated
Assignee.” “Control,” as used in this Article 14 shall mean the ownership,
directly or indirectly, of greater than fifty-one percent (51%) of the voting
securities of, or possession of the right to vote, in the ordinary direction of
its affairs, of greater than fifty-one percent (51%) of the voting interest in,
an entity. Nothing contained in this Section 14.7 shall be deemed to release
Tenant from its obligations under this Lease.

15. SURRENDER OF PREMISES AND REMOVAL OF TENANT’S PROPERTY
     No act or thing done by Landlord or any agent or employee of Landlord
during the Lease Term shall be deemed to constitute an acceptance by Landlord of
a surrender of the Premises unless such intent is specifically acknowledged in a
writing signed by Landlord. Upon the expiration of the Lease Term, or upon any
earlier termination of this Lease, Tenant shall quit and surrender possession of
the Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted. Upon such expiration or termination, Tenant shall remove
from the Premises all debris and rubbish,
Health Management Systems
Corporate Point

-18-



--------------------------------------------------------------------------------



 



such items of furniture, equipment, and other articles of personal property
owned by Tenant and any property Landlord requires Tenant to remove pursuant to
Section 8.3. Tenant shall be required to remove the existing telephone and data
cabling in the Premises prior to the installation of Tenant’s cabling in the
Premises; provided that upon the expiration or earlier termination of this
Lease, Tenant will not be required to remove the cabling installed by or upon
the request of Tenant in the Premises, provided that Tenant shall leave such
cabling in a manner which complies with any applicable laws or fire codes.
Tenant shall repair at its own expense all damage to the Premises and Building
resulting from such removal. To the fullest extent permitted by applicable law,
any unused portion of Tenant’s Security Deposit may be applied to offset
Landlord’s costs set forth in the preceding sentence. In addition, if Tenant
fails to remove Tenant’s personal property from the Premises upon the expiration
of the Lease Term or within 30 days after written notice if the Lease is
otherwise terminated early, Landlord may (but shall not be obligated to) deem
all or any part of Tenant’s personal property to be abandoned, and title to
Tenant’s personal property (except with respect to any Hazardous Material
(defined in Paragraph 29)) shall be deemed to be immediately vested in Landlord
with no obligation on the part of Landlord to compensate Tenant for such
property.
16. HOLDING OVER
     If Tenant holds over after the expiration of the Lease Term hereof, with or
without the consent of Landlord, such tenancy shall be from month-to-month only,
and Base Rent shall be payable at a monthly rate equal to 150% of the Base Rent
and Tenant’s Share of Operating Expenses due for the period immediately
preceding the holdover. Provided, however, that in the event Landlord notifies
Tenant that they have a bona fide third party tenant with whom a lease has been
executed, then thirty (30) days after such notice, the holdover percentage set
forth above shall be increased to 200%. Such month-to-month tenancy shall be
subject to every other term, covenant and agreement contained herein. Such
holdover shall not constitute a renewal or extension of the Lease Term and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Article 16 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law.
17. ESTOPPEL CERTIFICATES
     Within ten (10) business days following a request in writing by either
party, the other party shall execute and deliver to the requesting party an
estoppel certificate, in such form as may be reasonably required by such party
or any prospective mortgagee or purchaser of the Real Property, indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested.
18. SUBORDINATION
     Landlord agrees to provide Tenant with a subordination, non-disturbance and
attornment agreement from the current lender on the Building in the form
attached hereto as Exhibit “D.” This Lease is further subject and subordinate to
all present and future ground or underlying leases of the Real Property and to
the lien of any mortgages or trust deeds, now or hereafter in force against the
Real Property and the Building, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages or trust deeds, or the lessors under such
ground lease or underlying leases, require in writing that this Lease be
superior thereto. Tenant covenants and agrees to attorn, without any deductions
or set-offs whatsoever, to the lender or holder of any mortgage or trust deed
upon any foreclosure, to the purchaser upon any foreclosure sale, or to the
lessor of a ground or underlying lease upon the termination thereof, as the case
may be, if so requested to do so by such lender, purchaser or lessor, and to
recognize such lender, purchaser or lessor as the lessor under this Lease;
provided that the foregoing is expressly conditioned upon such lender or
successor agreeing not to disturb Tenant’s right to possession under this Lease
so long as Tenant is not in default. Tenant shall, within ten (10) business days
of request by Landlord, execute such further instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm such attornment
and/or the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases.
19. DEFAULTS; REMEDIES
     19.1 Tenant Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
          19.1.1 Any failure by Tenant to pay any Rent or any other charge
required to be paid under this Lease, or any part thereof, after five (5) days’
written notice to Tenant; or
Health Management Systems
Corporate Point

-19-



--------------------------------------------------------------------------------



 



          19.1.2 Any failure by Tenant (other than a failure pursuant to
Section 19.1.1 or 19.1.4) to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided however, that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30)-day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure said default as
soon as possible; or
          19.1.3 The entry of an order for relief with respect to Tenant or any
guarantor of this Lease under any chapter of the Federal Bankruptcy Code, the
dissolution or liquidation of Tenant or any guarantor of this Lease, the
insolvency of Tenant or any guarantor of this Lease or the inability of Tenant
or any guarantor of this Lease to pay its debts when due, or the appointment of
a trustee or receiver to take possession of all or substantially all of Tenant’s
or any guarantor’s assets or Tenant’s interest under this Lease that is not
discharged within thirty (30) days; or
          19.1.4 The failure of Tenant to execute any documents referenced in
Article 17 or 18 within the time periods set forth in those Articles.
     Any notice required under this Section 19.1 shall be in lieu of, and not in
addition to, any notice required under current or future Texas statutes.
     19.2 Landlord Default. Landlord shall not be in default in the performance
of any obligation required to be performed by Landlord under this Lease unless
Landlord has failed to perform such obligation within thirty (30) days after the
receipt of written notice to Landlord (and any mortgagee of whom Tenant has been
notified) from Tenant specifying in detail Landlord’s failure to perform;
provided however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, then Landlord shall not
be deemed in default if it commences such performance within such thirty
(30) day period and thereafter diligently pursues the same to completion. Tenant
agrees that, prior to commencing a legal action against Landlord for failure to
cure such default as provided in the preceding sentence, any mortgagee which
received notice of such default shall have an additional thirty (30) days to
cure such default (unless such cure would take longer and such mortgagee has
commenced such cure within said thirty (30) day period). Upon any such uncured
default by Landlord and any mortgagee which received notice of such default,
Tenant may exercise any of its rights provided in law or at equity; provided,
however: (a) Tenant shall have no right to offset or abate rent in the event of
any default by Landlord under this Lease, except to the extent offset rights are
specifically provided to Tenant in this Lease; (b) Tenant shall have no right to
terminate this Lease; (c) Tenant’s rights and remedies hereunder shall be
limited to the extent (i) Tenant has expressly waived in this Lease any of such
rights or remedies and/or (ii) this Lease otherwise expressly limits Tenant’s
rights or remedies; and (d) Landlord will not be liable for any consequential
damages.
20. LANDLORD REMEDIES
     20.1 Landlord’s Remedies. Upon any default, Landlord shall have the right
without notice or demand (except as provided in Article 19) to pursue any of its
rights and remedies at law or in equity, including, without limitation, any one
or more of the following remedies:
          20.1.1 Without terminating this Lease, re-enter and take possession of
the Premises;
          20.1.2 Without terminating this Lease, Landlord may relet the Premises
as Landlord may see fit without thereby voiding or terminating this Lease, and
for the purposes of such reletting, Landlord is authorized, at Tenant’s expense,
to make such repairs, redecorating, refurbishments or improvements to the
Premises as may be necessary in the reasonable opinion of Landlord;
          20.1.3 Terminate this Lease;
          20.1.4 Remove and store, at Tenant’s expense, all the property in the
Premises using such lawful force as may be necessary;
          20.1.5 Cure such event of default for Tenant at Tenant’s expense (plus
a 5% administrative fee);
          20.1.6 Withhold or suspend payment of sums Landlord would otherwise be
obligated to pay to Tenant under this Lease or any other agreement;
          20.1.7 Require all future payments to be made by cashier’s check,
money order, or wire transfer after the first time any check is returned for
insufficient funds, or the third time any sum due hereunder is more than five
days late;
Health Management Systems
Corporate Point

-20-



--------------------------------------------------------------------------------



 



          20.1.8 Apply any Security Deposit as permitted under this Lease;
and/or
          20.1.9 Recover such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Law.
          20.1.10 Landlord may, in addition to all other rights and remedies
afforded Landlord hereunder or by law or equity, without notice, alter locks or
other security devices at the Premises to deprive Tenant of access thereto, and
Landlord shall not be required to provide a new key or right of access to
Tenant.
          20.1.11 The provisions hereof shall override and control any
conflicting provisions of Section 93.002 of the Texas Property Code
(as amended).]
     20.2 Measure of Damages.
          20.2.1 Calculation. If Landlord either terminates this Lease or
terminates Tenant’s right to possession of the Premises, Tenant shall
immediately surrender and vacate the Premises and pay Landlord on demand:
(a) all Rent accrued through the end of the month in which the termination
becomes effective; (b) interest on all unpaid Rent from the date due at a rate
equal to the lesser of 18% per annum or the highest interest rate permitted by
applicable law; (c) all expenses reasonably incurred by Landlord in enforcing
its rights and remedies under this Lease, including all reasonable legal
expenses; (d) Costs of Reletting (defined below); and (e) all Landlord’s Rental
Damages (defined below). In the event that Landlord relets the Premises for an
amount greater than the Rent due during the Term, Tenant shall not receive a
credit for any such excess.
          20.2.2 Definitions. “Costs of Reletting” shall include commercially
reasonable costs, losses and expenses incurred by Landlord in reletting all or
any portion of the Premises including, without limitation, the cost of removing
and storing Tenant’s furniture, trade fixtures, equipment, inventory, or other
property and repairing the Premises, removing and/or replacing Tenant’s signage
and other fixtures, making the Premises ready for a new tenant, including the
reasonable cost of advertising, commissions, architectural fees, legal fees, and
leasehold improvements, and any reasonable allowances and/or concessions
provided by Landlord. “Landlord’s Rental Damages” shall mean the total Rent
which Landlord would have received under this Lease (had Tenant made all such
Lease payments as required) for the remainder of the Term minus the amount of
such rental loss that would be reasonably avoided pursuant to Section 20.4.
below, or, if the Premises are relet, the actual rental value of such
replacement lease (provided that if the rent to be received under such
replacement lease exceeds the rent that would have been due under this Lease,
Tenant will not be given a credit for any such increase in rent), both
discounted to present value at the Prime Rate (defined below) in effect upon the
date of determination. For purposes hereof, the “Prime Rate” shall be the per
annum interest rate publicly announced by a federally insured bank selected by
Landlord in the state in which the Building is located as such bank’s prime or
base rate.
     20.3 Tenant Not Relieved from Liabilities. Unless expressly provided in
this Lease, the repossession or re-entering of all or any part of the Premises
shall not relieve Tenant of its liabilities and obligations under this Lease. In
addition, Tenant shall not be relieved of its liabilities under this Lease, nor
be entitled to any damages hereunder, based upon minor or immaterial errors in
the exercise of Landlord’s remedies. No right or remedy of Landlord shall be
exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at law or in equity. If Tenant fails to pay any amount
when due hereunder (after the expiration of any applicable cure period),
Landlord shall be entitled to receive interest on any unpaid item of Rent from
the date initially due (without regard to any applicable grace period) at a rate
equal to the rate set forth in Article 25 below. However, in no event shall the
charges permitted under this Section 20.3 or elsewhere in this Lease, to the
extent they are considered interest under applicable law, exceed the maximum
lawful rate of interest. If any payment by Tenant of an amount deemed to be
interest results in Tenant having paid any interest in excess of that permitted
by law, then it is the express intent of Landlord and Tenant that all the excess
amounts collected by Landlord be credited against the other amounts owing by
Tenant under this Lease. Receipt by Landlord of Tenant’s keys to the Premises
shall not constitute an acceptance or surrender of the Premises. Notwithstanding
any other provision of this Lease to the contrary, Tenant shall hold the
Landlord Indemnified Parties harmless from and indemnify and defend such parties
against, all claims that arise out of or in connection with a breach of this
Lease, specifically including any violation of applicable laws or Contamination
(defined in Article 29) caused by Tenant.
     20.4 Mitigation of Damages. Upon termination of Tenant’s right to possess
the Premises, Landlord shall use commercially reasonable efforts to mitigate
damages by reletting the Premises. Landlord shall not be deemed to have failed
to do so if Landlord refuses to lease the Premises to a prospective new tenant
with respect to whom Landlord would be entitled to withhold its consent pursuant
to Article 14, or who (1) is an Affiliate,
Health Management Systems
Corporate Point

-21-



--------------------------------------------------------------------------------



 



parent, or subsidiary of Tenant; (2) is not reasonably acceptable to any
Mortgagee of Landlord; or (3) is unwilling to accept commercially reasonable
lease terms then proposed by Landlord, including: (a) leasing for a shorter term
than remains under this Lease; (b) re-configuring or combining the Premises with
other space, (c) taking all or only a part of the Premises; and/or (d)
substantially changing the use of the Premises. Notwithstanding Landlord’s duty
to mitigate its damages as provided herein, Landlord shall not be obligated
(i) to give any priority to reletting Tenant’s space in connection with its
leasing of space in the Building or any complex of which the Building is a part,
or (ii) to accept below market rental rates for the Premises or any rate that
would negatively impact the market rates for the Building. Listing the Premises
with a broker in a manner consistent with the foregoing shall constitute prima
facie evidence of reasonable efforts on the part of Landlord to relet the
Premises.]
     20.5 Intentionally Omitted.
     20.6 Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord following the occurrence of any default, whether or not known to
Landlord, shall not be deemed a waiver of any such default, except only a
default in the payment of the Rent so accepted.
21. COVENANT OF QUIET ENJOYMENT
     Landlord covenants that Tenant, on paying the Rent, charges for services
and other payments herein reserved and on keeping, observing and performing all
the other terms, covenants, conditions, provisions and agreements herein
contained on the part of Tenant to be kept, observed and performed, shall,
during the Lease Term, peaceably and quietly have, hold and enjoy the Premises
subject to the terms, covenants, conditions, provisions and agreements hereof
without interference by any persons lawfully claiming by or through Landlord.
The foregoing covenant is in lieu of any other covenant express or implied.
22. SECURITY DEPOSIT
     Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 11 of the Summary. The Security Deposit shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants, and
conditions of this Lease to be kept and performed by Tenant during the Lease
Term. If Tenant defaults with respect to any provisions of this Lease beyond any
applicable notice, grace or cure period, Landlord may use, apply or retain all
or any part of the Security Deposit for the payment of any Rent or any other sum
in default, to cure Tenant’s default hereunder, or to compensate Landlord for
any other loss or damage that Landlord may suffer by reason of Tenant’s default.
If any portion of the Security Deposit is so used or applied, Tenant shall,
within five (5) days after written demand therefor, deposit cash with Landlord
in an amount sufficient to restore the Security Deposit to its original amount,
and Tenant’s failure to do so shall be a default under this Lease. Landlord
shall return the Security Deposit (less any portion thereof used, applied or
retained by Landlord as permitted herein) to Tenant within sixty (60) days a
reasonable time period following the expiration of the Lease Term. Tenant shall
not be entitled to any interest on the Security Deposit. Tenant hereby waives
the provisions of Sections 93.005 and 93.006 Texas Property Code and all other
provisions of law, now or hereafter in force, which provide that Landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises.
23. INTENTIONALLY OMITTED
24. SIGNS
     24.1 Premises Identification and Building Directory Signage. Tenant shall
be entitled, at Landlord’s sole cost and expense, to (i) Building-standard
identification signage outside of Tenant’s Premises on the floor on which
Tenant’s Premises are located, and (ii) to one (1) line on the Building
directory to display Tenant’s name and location in the Building. The location,
quality, design, style, and size of such signage shall be consistent with the
Landlord’s Building standard signage program and will comply with all applicable
governmental requirements, codes or ordinances (including the receipt of any
necessary permits). Any change in Tenant’s signage shall be at Tenant’s sole
cost and expense.
     24.2 Prohibited Signage and Other Items. Any other signs, notices, logos,
pictures, names or advertisements which are installed in the Common Areas or on
the exterior of the Building or are visible from
Health Management Systems
Corporate Point

-22-



--------------------------------------------------------------------------------



 



outside the Premises and that have not been individually approved by Landlord
may be removed without notice by Landlord at the sole expense of Tenant.
     24.3 Exterior Signage. Subject to this Section 24.3, Tenant shall be
entitled to install, at its sole cost and expense, a strip on the Building’s
existing Multi Tenant monument sign (“Signage”), which shall be the top position
on such sign. The graphics, materials, size, color, design, lettering, lighting
(if any), specifications and exact location of the Signage (collectively, the
“Signage Specifications”) shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld and of the Las
Colinas Association. In addition, the Signage and all Signage Specifications
therefore shall be subject to Tenant’s receipt of all required governmental
permits and approvals, and shall be subject to any covenants, conditions and
restrictions affecting the Building. In the event Tenant does not receive the
necessary permits and approvals for the Signage, Tenant’s and Landlord’s rights
and obligations under the remaining provisions of this Lease shall not be
affected. The cost of installation of the Signage, as well as all costs of
design and construction of such Signage and all other costs associated with such
Signage, including, without limitation, permits, maintenance and repair, shall
be the sole responsibility of Tenant. The rights to the Signage and Exterior
Signage shall be personal to the originally named Tenant and may not be
transferred. Should the Signage require maintenance or repairs as determined in
Landlord’s reasonable judgment, Landlord shall have the right to provide written
notice thereof to Tenant and Tenant shall cause such repairs and/or maintenance
to be performed within thirty (30) days after receipt of such notice from
Landlord at Tenant’s sole cost and expense. Should Tenant fail to perform such
maintenance and repairs within the period described in the immediately preceding
sentence, Landlord shall have the right to cause such work to be performed and
to charge Tenant, as Additional Rent, for the cost of such work. Upon the
expiration or earlier termination of this Lease, Tenant shall, at Tenant’s sole
cost and expense, cause the Signage to be removed from the Building’s monument
sign (or the Building, as applicable) and shall cause the monument sign (or the
Building, as applicable) to be restored to the condition existing prior to the
placement of such Signage reasonable wear and tear accepted. If Tenant fails to
remove such Signage and to restore the monument sign (or the Building) as
provided in the immediately preceding sentence within thirty (30) days following
the expiration or earlier termination of this Lease (or the loss of Tenant’s
Exterior Signage right as provided below), then Landlord may perform such work,
and all costs and expenses incurred by Landlord in so performing such work shall
be reimbursed by Tenant to Landlord within ten (10) days after Tenant’s receipt
of invoice therefore. The immediately preceding sentence shall survive the
expiration or earlier termination of this Lease.
     Should the name of the original Tenant change, then the Signage may be
modified at Tenant’s sole cost and expense to reflect the new name, but only if
the new name does not (i) relate to an entity that is of a character,
reputation, or associated with a political orientation or a faction, that is
inconsistent with the quality of the Building or would otherwise reasonably
offend a institutional landlord of a project comparable to the Building, taking
into consideration the level and visibility of such signage or (ii) cause
Landlord to be in default under any lease or license with another tenant of the
Building.
     In the event that at any time during the Lease Term Tenant leases fifty
percent (50%) of all leasable space in the Building, Tenant shall have the right
to place a sign on the second floor spandrel on the exterior of the Building
(“Exterior Signage”), the exact location of which will be subject to Landlord’s
reasonable approval, and which Exterior Signage will be subject to all of the
terms and conditions of this Section 24.3 above. If at any time Tenant fails to
lease fifty percent (50%) of the Building, or is in default under this Lease
after the expiration of applicable notice and cure periods, Tenant’s right to
the Exterior Signage will terminate and Tenant will remove such Exterior Signage
and repair the Building in accordance with the terms of this Section 24.3 above,
or Landlord may remove and repair the same and charge Tenant the reasonable cost
thereof as Additional Rent.

25. LATE CHARGES
     If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee when said amount is due, then
(i) Tenant shall pay to Landlord a late charge equal to six percent (6%) of the
amount due (but in no event shall such charge be in excess of the maximum amount
permitted by applicable law) plus any attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due hereunder,
and (ii) such unpaid amounts shall thereafter bear interest until paid at a rate
equal to the prime rate established from time to time by the largest federally
chartered banking institution in the State where the Building is located plus
five percent (5%) per annum, provided that in no case shall such rate be higher
than the highest rate permitted by applicable law. The late charge and interest
shall be deemed Additional Rent and the right to require it shall be in addition
to all of Landlord’s other rights and remedies hereunder or at law and shall not
be construed as liquidated damages or as limiting Landlord’s remedies in any
manner.
Health Management Systems
Corporate Point

-23-



--------------------------------------------------------------------------------



 



26. LANDLORD’S RIGHT TO CURE DEFAULT
     All covenants and agreements to be kept or performed by Tenant under this
Lease shall be performed by Tenant at Tenant’s sole cost and expense and without
any reduction of Rent. If Tenant shall fail to perform any of its obligations
under this Lease, within a reasonable time after such performance is required by
the terms of this Lease, Landlord may, but shall not be obligated to, after
reasonable prior notice to Tenant, make any such payment or perform any such act
on Tenant’s part without waiving its right based upon any default of Tenant and
without releasing Tenant from any obligations hereunder, in which event Tenant
shall reimburse Landlord, upon demand, for the sums reasonably incurred by
Landlord in connection therewith. Tenant’s reimbursement obligations under this
Article 26 shall survive the expiration or sooner termination of the Lease Term.
27. ENTRY BY LANDLORD
     Landlord reserves the right upon twenty-four (24) hours prior notice to
Tenant (except that no notice shall be required in the case of an emergency or
regularly scheduled service (such as janitorial)) to enter the Premises to
(i) inspect them; (ii) show the Premises to prospective purchasers, mortgagees
or tenants, or to the ground or underlying lessors; (iii) post or serve notices
of nonresponsibility for mechanics’ lien purposes; or (iv) alter, improve or
repair the Premises or the Building if necessary to comply with current Building
codes or other applicable laws, or for structural alterations, repairs or
improvements to the Building pursuant to the terms and conditions of the Lease.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord;
(B) take possession due to any breach of this Lease in the manner provided
herein; (C) perform any covenants of Tenant which Tenant fails to perform; or
(D) to address an emergency. Any such entries shall be without the abatement of
Rent, shall not be deemed an unlawful entry, or an actual or constructive
eviction, and shall include the right to take such reasonable steps as required
to accomplish the stated purposes. Tenant hereby waives any claims for damages
or for any injuries or inconvenience to or interference with Tenant’s business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby. In the event Landlord enters the Premises to
perform any work or repair, Landlord shall use commercially reasonable efforts
to cause minimal interference with Tenant’s use and shall repair any damage
caused by the performance of such work by Landlord.
28. TENANT PARKING
     Subject to compliance with the rules and regulations reasonably prescribed
by Landlord, Tenant shall have the right to use the number of parking passes set
forth in Section 12 of the Summary of Basic Lease Information, at no charge to
Tenant during the initial Lease Term. Landlord has advised Tenant, and Tenant
acknowledges, that (i) a portion of the Parking Facilities are derived through
an off-site parking easement (the “Parking Easement”) and that although the
Parking Easement has been insured under Landlord’s owner policy of title
insurance, Landlord does not warrant that the parking rights provided under the
Parking Easement will remain in existence or otherwise will not be free from a
third party challenge, and (ii) Tenant’s parking rights granted hereunder are
granted on a non-exclusive, first-come first-served basis. In no event shall
Tenant use more than the number of parking passes allocated to Tenant by
Section 12 of the Summary. For purposes of permitting or facilitating any such
construction, alteration, improvements or repairs with respect to the Parking
Facilities or to accommodate or facilitate renovation, alteration, construction
or other modification of other improvements or structures located on the Real
Property, Landlord may without incurring any liability to Tenant and without any
abatement of Rent under this Lease, from time to time, temporarily close-off or
restrict access to the Parking Facilities, so long as Landlord relocates
Tenant’s parking to other parking structures and/or surface parking areas with
the same number of spaces Tenant is entitled to herein, and further provided
Landlord provides a free shuttle service to and from the temporary parking areas
(unless the temporary parking is in the parking lot immediately adjacent to the
Building).
     Tenant may, as an Alteration subject to the terms of Article 8 of this
Lease and approval of the Las Colinas Association, elect to construct, at
Tenant’s sole cost, up to forty (40) covered carports in the surface parking lot
at locations reasonably approved by Landlord and the Las Colinas Association.
Such covered carports shall be exclusive to Tenant during the Term of this
Lease; provided, however, that Landlord will not be obligated to police the use
of such carports. Upon the expiration or earlier termination of this Lease, the
covered carports shall become the property of Landlord and Tenant shall have no
obligation to remove same. Subject to approval by the Las Colinas Association
and Landlord (provided Landlord’s approval shall not be unreasonably withheld),
Tenant may place signage on its carports identifying them as reserved for Tenant
and stating that violators will be towed at the car owner’s expense. Tenant will
indemnify, defend and hold the
Health Management Systems
Corporate Point

-24-



--------------------------------------------------------------------------------



 



Landlord Indemnified Parties harmless from any Indemnified Claims arising out of
the towing of any cars parked in the carports.
29. HAZARDOUS MATERIALS
     29.1 Restrictions. No Hazardous Material (defined below) (except for de
minimis quantities of household cleaning products and office supplies used in
the ordinary course of Tenant’s business at the Premises and that are used,
kept, and disposed of in compliance with laws) shall be brought upon, used,
kept, or disposed of in or about the Premises or the Real Property by any Tenant
Parties or any of Tenant’s transferees, contractors, agents or licensees without
Landlord’s prior written consent, which consent may be withheld in Landlord’s
sole and absolute discretion. Tenant’s request for such consent shall include a
representation and warranty by Tenant that the Hazardous Material in question
(1) is necessary in the ordinary course of Tenant’s business, and (2) shall be
used, kept, and disposed of in compliance with all laws.
     29.2 Remediation. Tenant shall, at its expense, monitor the Premises for
the presence of Hazardous Materials or conditions which may reasonably give rise
to Contamination (defined below) and promptly notify Landlord if it suspects
Contamination in the Premises. Any remediation of Contamination caused by a
Tenant Party or its contractors or invitees which is required by law or which is
deemed necessary by Landlord, in Landlord’s commercially reasonable business
judgment, shall be performed by Landlord and Tenant shall reimburse Landlord for
the reasonable cost thereof, plus a 5% administrative fee. Tenant shall be
liable for, and shall indemnify, defend, protect and hold Landlord and the
Landlord Indemnified Parties harmless from and against, any and all claims,
damages, judgments, suits, causes of action, losses, liabilities and expenses,
including testing, remediation and consultant and reasonable attorneys’ fees and
court costs, arising or resulting from (a) any Contamination on or about the
Premises, Building or Real Property caused by Tenant or any Tenant Parties; or
(b) any breach of this Article 29 by Tenant.
     29.3 Definitions. A “Hazardous Material” is any substance the presence of
which requires, or may hereafter require, notification, investigation, or
remediation under any laws or which is now or hereafter defined, listed, or
regulated by any governmental authority as a “hazardous waste”, “extremely
hazardous waste”, “solid waste”, “toxic substance”, “hazardous substance”,
“hazardous material” or “regulated substance”, or otherwise regulated under any
Laws, including but not limited to, asbestos. “Contamination” means the
existence or any release or disposal of a Hazardous Material or biological or
organic contaminant, including any such contaminant which could adversely impact
air quality, such as mold, fungi, or other bacterial agents, in, on, under, at,
or from the Premises, the Building, or the Real Property which may result in any
liability, fine, use restriction, cost recovery lien, remediation requirement,
or other government or private party action, or imposition affecting any
Landlord Indemnified Party. For purposes of this Lease, claims arising from
Contamination shall include diminution in value, restrictions on use, adverse
impact on leasing space, and all costs of site investigation, remediation,
removal, and restoration work, including response costs under CERCLA and similar
statutes.
     29.4 Landlord represents and warrants that, to the best of the Building
manager’s knowledge, as of the date of this Lease there are currently no
Hazardous Materials located on the Building or within the Premises in violation
of applicable Laws in effect as of the date of this Lease. Landlord shall, at no
cost to Tenant (and not as an Operating Expense), remove or remediate any
Hazardous Material in the Building to the extent required under applicable Laws,
except where such removal or remediation is Tenant’s responsibility pursuant to
Section 29.1 above. Landlord indemnifies Tenant for, from and against any breach
by Landlord of the obligations stated in this Section 29.4, and agrees to defend
and hold Tenant harmless from and against any and all claims, judgments,
damages, penalties, fines, costs, liabilities, or losses which arise during or
after the Lease Term as a result of such breach.

30. MISCELLANEOUS PROVISIONS
     30.1 Binding Effect. Landlord has delivered a copy of this Lease to Tenant
for Tenant’s review only, and the delivery of it does not constitute an offer to
Tenant or an option. This Lease shall not be effective against any party hereto
until an original copy of this Lease has been signed by such party and delivered
to the other party. An electronic or facsimile copy of the Lease shall be deemed
an original for purposes of this Section 30.1. Each of the provisions of this
Lease shall extend to and shall, as the case may require, bind or inure to the
benefit not only of Landlord and of Tenant, but also of their respective
successors or assigns, provided this clause shall not permit any assignment by
Tenant contrary to the provisions of Article 14 of this Lease.
     30.2 No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.
Health Management Systems
Corporate Point

-25-



--------------------------------------------------------------------------------



 



     30.3 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building require a modification or modifications of this
Lease, which modification or modifications will not cause an increased cost or
expense to Tenant or in any other way materially and adversely change the rights
and obligations of Tenant hereunder, then and in such event, Tenant agrees that
this Lease may be so modified and agrees to execute whatever documents are
required therefor and deliver the same to Landlord within ten (10) days
following the request therefor.
     30.4 Transfer of Landlord’s Interest. In the event Landlord transfers all
or any portion of its interest in the Real Property and Building and in this
Lease, Landlord shall automatically be released from all remaining liability
under this Lease and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations hereunder after the date of transfer.
     30.5 Captions. The captions of Articles and Sections are for convenience
only and shall not be deemed to limit, construe, affect or alter the meaning of
such Articles and Sections.
     30.6 Time of Essence. Time is of the essence of this Lease and each of its
provisions.
     30.7 Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
     30.8 Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord hereunder (including
any successor landlord) and any recourse by Tenant against Landlord shall be
limited solely and exclusively to the interest of Landlord in the Building, and
the rents and income therefrom, and neither Landlord, nor any of its constituent
partners, members, shareholders, officers, directors or employees shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.
     30.9 Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises. None of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto. Any deletion
of language from this Lease prior to its execution by Landlord and Tenant shall
not be construed to raise any presumption, canon of construction or implication,
including, without limitation, any implication that the parties intended thereby
to state the converse of the deleted language. The parties hereto acknowledge
and agree that each has participated in the negotiation and drafting of this
Lease; therefore, in the event of an ambiguity in, or dispute regarding the
interpretation of, this Lease, the interpretation of this Lease shall not be
resolved by any rule of interpretation providing for interpretation against the
party who caused the uncertainty to exist or against the draftsman.
     30.10 Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, the “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.
     30.11 Notices. Any notice, demand or other communication given under the
provisions of this Lease (collectively, “Notices”) by either party to the other
party shall be effective only if in writing and (a) personally served,
(b) mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or (c) sent by a nationally recognized courier
service (e.g., Federal Express) for next-day delivery. Notices shall be directed
to the parties at their respective addresses set forth in the Summary. In the
event that a different address is furnished by either party to the other party
in accordance with the procedures set forth in this
Health Management Systems
Corporate Point

-26-



--------------------------------------------------------------------------------



 



Section 30.11, Notices shall thereafter be sent or delivered to the new address.
Notices given in the foregoing manner shall be deemed given (a) when actually
received or refused by the party to whom sent if delivered by carrier or
personally served or (b) if mailed, on the day of actual delivery or refusal as
shown by the addressee’s registered or certified mail receipt. For purposes of
this Section 30.11, a “business day” is Monday through Friday, excluding
holidays observed by the United States Postal Service.
     30.12 Joint and Several Liability. If more than one person or entity
executes this Lease as Tenant: (a) each of them is and shall be jointly and
severally liable for the covenants, conditions, provisions and agreements of
this Lease to be kept, observed and performed by Tenant; and (b) the act or
signature of, or notice from or to, any one or more of them with respect to this
Lease shall be binding upon each and all of the persons and entities executing
this Lease as Tenant with the same force and effect as if each and all of them
had so acted or signed, or given or received such notice.
     30.13 Attorneys’ Fees. If either party commences litigation against the
other for the specific performance of this Lease, for damages for the breach
hereof or otherwise for enforcement of any remedy hereunder, the prevailing
party shall be entitled to recover from the other party such costs and
reasonable attorneys’ fees as may have been incurred, including any and all
costs incurred in enforcing, perfecting and executing such judgment.
     30.14 Governing Law; Jurisdiction and Venue. This Lease and the rights and
obligations of the parties shall be interpreted, construed, and enforced in
accordance with the laws of the state in which the Building is located. All
obligations under this Lease are performable in the County in which the Building
is located, which shall be the venue for all legal actions.
     30.15 Jury Trial Waiver. TENANT, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FOREGOES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO THIS LEASE OR ANY CONDUCT, ACT OR OMISSION OF LANDLORD, TENANT,
OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH LANDLORD OR TENANT, IN
EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
     30.16 Paragraph Headings. The headings and titles to the Articles and
Sections of this Lease are for convenience only and shall have no effect on the
interpretation of any part of this Lease.
     30.17 Recording. Tenant shall not record this Lease or any memorandum of
lease.
     30.18 Authority. Tenant covenants, warrants, and represents that each
individual executing, attesting, and/or delivering this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant; this Lease is binding upon
and enforceable against Tenant; and Tenant is duly organized and legally
existing in the state of its organization and is qualified to do business in the
state in which the Premises are located.
     30.19 Relationship. This Lease shall create only the relationship of
landlord and tenant between the parties, and not a partnership, joint venture,
or any other relationship.
     30.20 Survival of Obligations. The expiration of the Lease Term, whether by
lapse of time or otherwise, shall not relieve Tenant of any obligations which
accrued prior to or which may continue to accrue after the expiration or early
termination of this Lease. Those terms or provisions of this Lease which this
Lease expressly states shall survive, or which by their context are clearly
intended to survive, the expiration or earlier termination of this Lease, shall
survive the expiration or earlier termination of this Lease.
     30.21 Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 13 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless for, from and against any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of the indemnifying party’s dealings with any real estate broker or
agent other than the Brokers. Landlord will compensate the Brokers pursuant to a
separate agreement.
Health Management Systems
Corporate Point

-27-



--------------------------------------------------------------------------------



 



     30.22 Transportation Management. Tenant, at no additional material cost or
liability to Tenant, shall fully comply with all present or future programs
intended to manage parking, transportation or traffic in and around the Building
and in connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities.
     30.23 Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants.
     30.24 Landlord Renovations. Tenant acknowledges that Landlord may, but
shall not be obligated to (other than as specifically set forth herein or in the
Tenant Work Letter, if applicable), during the Lease Term renovate, improve,
alter, or modify (collectively, the “Renovations”) the Building, Premises,
and/or Real Property, including without limitation the Parking Facilities,
Common Areas, Systems and Equipment, roof, and structural portions of the same.
So long as Landlord uses commercially reasonable efforts to ensure that
(i) interference with Tenant’s use and occupancy of the Premises is minimal, and
(ii) access to the Premises is not adversely affected, Tenant hereby agrees that
such Renovations and Landlord’s actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent. Landlord shall have no responsibility or for any
reason be liable to Tenant for any direct or indirect injury to or interference
with Tenant’s business arising from the Renovations, (unless same are caused by
Landlord’s negligence or misconduct) nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the Renovations or Landlord’s actions in connection with such Renovations,
or for any inconvenience or annoyance occasioned by such Renovations or
Landlord’s actions in connection with such Renovations.
     30.25 Financial Statements. Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term but no more often
that one (1) time in any calendar year), Tenant shall deliver to Landlord a
current financial statement of Tenant and any guarantor of this Lease. In the
event Tenant is publicly traded and its financial statements are available
on-line, this Section 30.25 shall not apply.
     30.26 Excepted Rights. Landlord shall also have the right (but not the
obligation) to temporarily close the Building if Landlord reasonably determines
that there is an imminent danger of significant damage to the Building or of
personal injury to Landlord’s employees or the occupants of the Building. The
circumstances under which Landlord may temporarily close the Building shall
include, without limitation, electrical interruptions, hurricanes, terrorist
activities and civil disturbances. So long as such imminent danger is
continuing, a closure of the Building under such circumstances shall not
constitute a constructive eviction nor entitle Tenant to an abatement or
reduction of rent payable hereunder.
     30.27 Interpretation of Lease Terms. Each provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law. If any provision
of this Lease or the application of such provision to any person or circumstance
shall, to any extent, be invalid or unenforceable, the remainder of this Lease,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected by
such invalidity or unenforceability, unless such provision or such application
of such provision is essential to this Lease.
     30.28 Counterparts. This Lease may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
document.
     30.29 OFAC Compliance. For purposes of this Section 30.29, the term
“Affiliated Parties” shall mean Tenant, any Guarantor hereunder, all persons and
entities owning (directly or indirectly) an ownership interest in Tenant or
Guarantor, and any and all subsidiaries, predecessors, agents and affiliates
thereof. “Blocked Parties” mean any person or entity (A) that is itself or an
Affiliated Party of an entity listed in the Annex to, or is otherwise subject to
the provisions of, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (“Executive Order”), (B) with whom a party is prohibited from dealing
or otherwise engaging in any transaction by any Patriot Act Related Law (as
defined below), (C) who commits, threatens or conspires to commit or support
“terrorism” as defined in the Executive Order, (D) that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Department of the Treasury, Office of Foreign Assets Control at its
official website, http://www.ustreas.gov/offices/enforcement/ofac/ or at any
replacement website or other replacement official publication of such list. The
“Patriot Act Related Laws” are defined as any regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury
Health Management Systems
Corporate Point

-28-



--------------------------------------------------------------------------------



 



(including, but not limited to, OFAC’s Specially Designated and Blocked Persons
list) or any statute or executive order (including, but not limited to, the
Executive Order) designed to limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotic dealers or
otherwise engaged in activities contrary to the interests of the U.S.,
including, without limitation Title III of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56), and the International Money Laundering Abatement
and Financial Anti-Terrorism Act of 2001, as the same may be amended from time
to time, and any other governmental law, rule or regulation implementing such
laws or purposes. Tenant hereby represents and warrants that Tenant and all
Affiliated Parties (i) have never been a Blocked Party, and (ii) have been and
are currently in full compliance with all Patriot Act Related Laws. Tenant
covenants that neither Tenant nor any of its Affiliated Parties will do any of
the following: (i) conduct any business or engage in any transaction or deal
with any Blocked Person, including the making or receiving of any contribution
of funds, goods or services to or for the benefit of any Blocked Person,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate any of the
prohibitions set forth in any Patriot Act Related Law. Tenant shall continue to
comply with the Patriot Act Related Laws and use commercially reasonable efforts
to avoid business transactions with Blocked Parties. If, at any time, any of the
representations set forth above in this Section 30.29 becomes false or Tenant
willfully breaches any other provision of this Section 30.29, then it shall be
considered a default under this Lease, which shall not be subject to any notice
and/or cure period and Landlord shall have the immediate right to exercise its
rights and remedies in the event of a default, including, but not limited to,
termination of this Lease.
31. METHOD OF CALCULATION
     Tenant is knowledgeable and experienced in commercial transactions and does
hereby acknowledge and agree that the provisions of this Lease for determining
charges and amounts payable by Tenant are commercially reasonable and valid and
constitute satisfactory methods for determining such charges and amounts as
required by Section 93.012 (assessment of charges) of the Texas Property Code,
as enacted by House Bill 2186, 77th Legislature. Tenant further voluntarily and
knowingly waives (to the fullest extent permitted by applicable Law) all rights
and benefits of Tenant under such section, as it now exists or as it may be
hereafter amended or succeeded.
32. EXCLUSIVITY
     Landlord hereby agrees that, during the initial Lease Term (or any Option
Term, if applicable), Landlord shall not, without Tenant’s prior written
consent, enter into any lease for space in the Building to any entity whose
primary business is cost containment, recovery and coordination of benefits for
government agencies. Landlord’s agreement pursuant to this Article 32 is
specifically subject to all existing and subsequently-adopted laws that prohibit
or modify such restriction and is not applicable to (i) any leases between
Landlord and tenants of the Building that are in existence as of the date of
this Lease, (ii) any subleases from existing or future tenants of the Building
to a proposed subtenant(s) unless the terms of such leases permit Landlord to
withhold its consent to such a sublease (which language will be included in all
leases entered into by the original Landlord named in this Lease), or (iii) any
operations conducted by Landlord or any entity that controls, is controlled by
or is under common control with Landlord or is otherwise affiliated with
Landlord. In addition, the foregoing restriction shall be of no further force
and effect if at any time during the initial Lease Term (or any Option Term, if
applicable), the Premises are not primarily used by Tenant for cost containment,
recovery and coordination of benefits for government healthcare systems.
     IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
executed the day and date first above written.

                  LANDLORD:    
 
                EQUASTONE HIGH POINT, LP         a Delaware limited partnership
   
 
                By: Equastone High Point GP, LLC         Delaware limited
liability company         Its: General Partner    
 
           
 
  By:   /s/ Clint Harrington    
 
  Name:   Clint Harrington    
 
  Its:   EVP    

Health Management Systems
Corporate Point

-29-



--------------------------------------------------------------------------------



 



             
 
           
 
  By:   /s/ Kirk Cypel    
 
  Name:   Kirk Cypel    
 
  Its:   COO    
 
                  TENANT:
 
                HEALTH MANAGEMENT SYSTEMS, INC.,     a New York corporation
 
           
 
  *By:   /s/ Walter D. Hosp    
 
  Name:   Walter D. Hosp    
 
  Title:   Sr VP, CFO    
 
           
 
  *By:        
 
  Name:        
 
  Title:        

*NOTE:
Tenant shall deliver to Landlord evidence in a form reasonably acceptable to
Landlord that the signatory(ies) is (are) authorized to execute this Agreement.
Health Management Systems
Corporate Point

-30-



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE OF FLOOR PLAN OF PREMISES AND MUST TAKE SPACE
EXHIBIT A
Health Management Systems
Corporate Point

-1-



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [w73129w7312902.gif]
EXHIBIT A
Health Management Systems
Corporate Point

-2-



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [w73129w7312903.gif]
EXHIBIT A
Health Management Systems
Corporate Point

-3-



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [w73129w7312904.gif]
EXHIBIT A
Health Management Systems
Corporate Point

-4-



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT WORK LETTER
     This Tenant Work Letter shall set forth the terms and conditions relating
to the construction of the Premises. This Tenant Work Letter is essentially
organized chronologically and addresses the issues of the construction of the
Premises, in sequence, as such issues will arise during the actual construction
of the Premises. All references in this Tenant Work Letter to Articles or
Sections of “this Lease” shall mean the relevant portions of the Lease to which
this Tenant Work Letter is attached as Exhibit B, and all references in this
Tenant Work Letter to Sections of “this Tenant Work Letter” shall mean the
relevant portions of this Tenant Work Letter.
SECTION 1
LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES
     Landlord has constructed, at its sole cost and expense, the base, shell and
core (i) of the Premises and (ii) of the floor of the Building on which the
Premises are located (collectively, the “Base, Shell and Core”).
SECTION 2
IMPROVEMENTS
     2.1 Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Improvement Allowance”) in the amount of $25.00 per
square foot of the Premises for the costs relating to the initial design and
construction of Tenant’s improvements that are permanently affixed to the
Premises (the “Improvements”). In addition, Landlord will provide Tenant with up
to One and 50/100 Dollars ($1.50) per square foot of the Premises for space
planning, design and engineering fees (“Soft Cost Allowance”) and a lump sum of
$10,809.56 for lighting upgrades (“Lighting Allowance”). For the purposes of
this Work Letter, the Soft Cost Allowance and the Lighting Allowance shall be
deemed to be included in the definition of “Improvement Allowance.” Other than
Landlord’s obligation to disburse the Improvement Allowance pursuant to this
Tenant Work Letter, Tenant shall be responsible for all costs relating to the
design and construction of the Improvements and in no event shall Landlord be
obligated to make disbursements pursuant to this Tenant Work Letter in a total
amount which exceeds the Improvement Allowance. All Improvements constructed
pursuant to this Work Letter shall be deemed Landlord’s property under the terms
of Section 8.5 of the Lease. Tenant shall not be entitled to any credit for any
unused portion of the Improvement Allowance, except that Tenant may apply any
unused Improvement Allowance to (i) cover its costs of moving into the Premises,
costs of furniture, fixtures and equipment to be used in the Premises or (ii)
(provided that Tenant first satisfies all obligations under this Lease for the
first twelve (12) months of the Lease Term) as a credit against Tenant’s Base
Rent for the thirteenth (13th) and/or fourteenth (14th) full month(s) of the
Lease Term. The foregoing credit will be paid to Tenant (or credited against
Base Rent) after written notice from Tenant after the substantial completion of
the Improvements; provided that Tenant must make a written request for such
amounts on or before December 31, 2008 or it will forfeit the right to such
credit. Notwithstanding the foregoing, Tenant will complete Improvements in the
Premises in substantial accordance with the preliminary plan previously provided
to the Architect by Tenant.
     2.2 Disbursement of the Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Improvement Allowance shall be disbursed
by Landlord (each of which disbursements shall be made pursuant to Landlord’s
disbursement process, which disbursements will be made directly to the
Contractor as the work progresses, subject to a retainage to be paid upon
completion of the Improvements), only for the following items and costs
(collectively, the “Improvement Allowance Items”):
          2.2.1 Payment of the fees of the “Architect” and the “Engineers,” as
those terms are defined in Section 3.1 of this Tenant Work Letter, and payment
of the fees incurred by, and the cost of documents and materials supplied by,
Landlord and Landlord’s consultants in connection with the preparation and
review of the “Construction Drawings,” as that term is defined in Section 3.1 of
this Tenant Work Letter;
          2.2.2 The payment of plan check, permit and license fees relating to
construction of the Improvements;
          2.2.3 The cost of construction of the Improvements;
EXHIBIT B
Health Management Systems
Corporate Point

-1-



--------------------------------------------------------------------------------



 



          2.2.4 The cost of any changes in the Base, Shell and Core when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis) or are
otherwise required by law as a result of the construction of the Improvements,
such cost to include all direct architectural and/or engineering fees and
expenses incurred in connection therewith;
          2.2.5 The cost of any changes to the Construction Drawings or
Improvements required by applicable building code or any other governmental law
or regulation (collectively, “Code”);
          2.2.6 Sales and use taxes;
          2.2.7 “Landlord’s Supervision Fee,” as hereinafter defined; and
          2.2.8 All other reasonable costs to be expended by Landlord in
connection with the construction of the Improvements.
     2.3 Standard Improvement Package. Landlord may establish reasonable
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Improvements in the Premises (collectively, the
“Standard Improvement Package”), which shall be delivered to Tenant in
connection with the deliveries set forth in Section 3 herein. Tenant shall
utilize materials and finishes which are not of lesser quality than the
Specifications.
SECTION 3
CONSTRUCTION DRAWINGS
     3.1 Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner selected by Tenant and reasonably approved by Landlord
(the “Architect”), to prepare the “Construction Drawings,” as that term is
defined in this Section 3.1. Tenant shall retain any necessary engineering
consultants (the “Engineers”), all of which shall be subject to Landlord’s
reasonable prior approval, to prepare all plans and engineering working drawings
relating to the structural, mechanical, electrical, plumbing, HVAC, life safety,
and sprinkler work in the Premises. Tenant agrees to consider Landlord’s
suggested architect and/or engineers, so long as such architects and/or
engineers are reasonably acceptable to Tenant and competitively priced. The
plans and drawings to be prepared by the Architect and the Engineers hereunder
shall be known collectively as the “Construction Drawings.” Landlord shall have
no liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.
     3.2 Final Space Plan. Promptly after the full execution and delivery of
this Lease, the Architect (with reasonable input by Landlord) shall prepare the
final space plan for Improvements in the Premises (collectively, the “Final
Space Plan”), which Final Space Plan shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein, and shall deliver the Final Space Plan to Tenant for
Tenant’s approval or reasonable disapproval, which approval or reasonable
disapproval shall be delivered by Tenant to Landlord no later than five (5) days
after Tenant’s receipt of such Final Space Plan. Once Tenant has approved the
Final Space Plan, it shall be delivered to Landlord for Landlord’s reasonable
approval, which such approval or disapproval must be given within three
(3) business days. If Landlord reasonably disapproves of any portion of the
Final Space Plan, the parties shall meet, within three (3) business days after
Landlord’s disapproval, to agree upon revisions to be made to the Final Space
Plan to meet the reasonable satisfaction of the parties. The Architect shall
then revise the Final Space Plan to the form agreed upon in such meeting and
Landlord shall then approve or reasonably disapprove the revised Final Space
Plan no later than three (3) business days after Landlord’s receipt of such
revised Final Space Plan. If Landlord shall again reasonably disapprove the
revised Final Space Plan, the parties will revise and review the Final Space
Plan again in accordance with the procedure set forth above until Landlord’s
reasonable approval is obtained.
     3.3 Final Working Drawings. Promptly after the Final Space Plan is approved
by Landlord in accordance with Section 3.2, the Architect and the Engineers
(with reasonable input by Landlord) shall complete the architectural and
engineering drawings for the Premises, and the Architect shall compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the “Final
Working Drawings”) and shall submit the same to Tenant for Tenant’s approval or
reasonable disapproval, which approval or reasonable disapproval shall be
delivered by Tenant to Landlord no later than five (5) days after Tenant’s
receipt of such Final Working Drawings. Once Tenant has approved the Final
Working Drawings, they shall be delivered to Landlord for Landlord’s reasonable
approval, which approval or reasonable disapproval shall be delivered by
Landlord to Tenant no later than three (3) business days after
EXHIBIT B
Health Management Systems
Corporate Point

-2-



--------------------------------------------------------------------------------



 



Landlord’s receipt of such Final Working Drawings. If Landlord reasonably
disapproves of any portion of the Final Working Drawings, the parties shall
meet, within three (3) business days after Landlord’s disapproval, to agree upon
revisions to be made to the Final Working Drawings to meet the reasonable
satisfaction of Landlord. The Architect shall then revise the Final Working
Drawings to the form agreed upon in such meeting. Landlord shall then approve
the revised Final Working Drawings no later than three (3) business days after
Landlord’s receipt of such revised Final Working Drawings. If Landlord shall
again reasonably disapprove the revised Final Working Drawings, the parties will
revise and review the Final Working Drawings again in accordance with the
procedure set forth above until Landlord’s reasonable approval is obtained.
     3.4 Approved Working Drawings. Landlord shall promptly submit the Final
Working Drawings reasonably approved by Landlord and Tenant (the “Approved
Working Drawings”) to the appropriate governmental entities for all applicable
building permits necessary to allow “Contractor,” as that term is defined in
Section 4.1 of this Tenant Work Letter, to commence and fully complete the
construction of the Improvements (the “Permits”). If Tenant desires any change,
modification or alteration in the Approved Working Drawings, Tenant must first
obtain the prior written reasonable consent of Landlord, which consent shall be
provided or reasonably withheld within three (3) business days. Otherwise, such
consent shall not be unreasonably withheld, delayed or conditioned. Prior to
commencing any change requested by Tenant to the Approved Working Drawings,
Landlord shall prepare and deliver to Tenant, for Tenant’s approval, a change
order (“Change Order”) setting forth the additional time required to perform the
change and the total cost of such change, which shall include associated
architectural, engineering and Contractor’s fees. If Tenant fails to approve
such Change Order in writing within two (2) business days after such delivery by
Landlord as to any change requested by Tenant, Tenant shall be deemed to have
withdrawn the Change Order and Landlord shall not proceed to perform the change.
     3.5 Time Deadlines. The parties shall cooperate with (i) the Architect, and
the Engineers to complete all phases of the Construction Drawings and the
permitting process, and (ii) the Contractor, for approval of the “Cost
Proposal,” as that term is defined in Section 4.2, below, in accordance with the
dates set forth herein. Tenant or Tenant’s representatives (including, but not
limited to, the Architect) shall meet with Landlord on a weekly basis as
reasonably necessary to discuss Tenant’s progress in connection with the same.
The applicable dates for approval of items, plans and drawings and selection of
a contractor as described in this Tenant Work Letter are referred to herein as
the “Time Deadlines.” Tenant agrees to use reasonable efforts to comply with the
Time Deadlines.
SECTION 4
CONSTRUCTION OF THE IMPROVEMENTS
     4.1 Contractor. Tenant shall select either PM Realty or Transwestern as the
construction manager for the Improvements promptly after the full execution and
delivery of this Lease. The contractor which shall construct the Improvements
shall be a contractor selected pursuant to the following procedure. The Final
Working Drawings shall be submitted by Tenant to at least two (2) general
contractors reasonably approved by the construction manager. Each such
contractor shall be invited to submit a sealed, fixed price contract bid (on
such bid form as Landlord shall designate) to construct the Improvements. Each
contractor shall be notified in the bid package of the time schedule for
construction of the Improvements. The subcontractors utilized by the Contractor
shall be subject to Landlord’s reasonable and prompt approval (any unreasonable
delay will be a Landlord Delay) and the bidding instructions shall provide that
as to work affecting the structure of the Project and/or the systems and
equipment of the Project, Landlord shall be entitled to designate the
subcontractors in a prompt manner. The bids shall be submitted promptly and a
reconciliation shall be performed by Tenant to adjust inconsistent or incorrect
assumptions so that a like-kind comparison can be made. Tenant shall select the
contractor who shall construct the Improvements. The contractor selected may be
referred to herein as the “Contractor”.
     4.2 Cost Proposal. The winning bid pursuant to Section 4.1 above shall be
referred to as the “Cost Proposal”. Landlord does not guaranty the accuracy of
the Cost Proposal. Upon selection of a Contractor, Tenant shall be deemed to
have approved the Cost Proposal. The date by which Tenant has approved the Cost
Proposal shall be known hereafter as the “Cost Proposal Delivery Date.”
     4.3 Construction of Improvements by Landlord’s Contractor under the
Supervision of Landlord.
          4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date,
Landlord shall determine the amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Improvement Allowance (less any portion thereof already disbursed by
Landlord, or in the process of being disbursed by Landlord, on or before the
Cost Proposal Delivery Date that is
EXHIBIT B
Health Management Systems
Corporate Point

-3-



--------------------------------------------------------------------------------



 



not otherwise included within the Cost Proposal, including any costs incurred by
Landlord and/or Tenant for the preparation of the Construction Drawings). Tenant
shall pay the Over-Allowance Amount to Landlord in accordance with the following
schedule: (a) one-third (1/3) of the Over-Allowance Amount shall be due and
payable by Tenant to Landlord on the Cost Proposal Delivery Date, (b) one-third
(1/3) of the Over-Allowance Amount shall be due and payable by Tenant to
Landlord within ten (10) days after notice from Landlord to Tenant that the
Improvements are at least fifty percent (50%) complete, and (c) the remaining
one-third (1/3) of the Over-Allowance Amount shall be due and payable by Tenant
to Landlord upon the Commencement Date of this Lease. The Over-Allowance Amount
shall be disbursed by Landlord prior to the disbursement of any then remaining
portion of the Improvement Allowance, and such disbursement shall be pursuant to
the same procedure as the Improvement Allowance. In the event that after the
Cost Proposal Date, any revisions, changes, or substitutions shall be made to
the Construction Drawings or the Improvements, any additional costs which arise
in connection with such revisions, changes or substitutions shall be paid by
Tenant to Landlord immediately upon Landlord’s request as an addition to the
Over-Allowance Amount. In addition, upon Landlord’s determination of the actual
costs incurred by or on behalf of Landlord for the Improvement Allowance Items,
Tenant shall pay Landlord the amount, if any, by which such actual costs exceed
the sum of the Improvement Allowance and the Over-Allowance Amount within
fifteen (15) days after being billed therefor, or Landlord may, at its election,
require that Tenant deposit with Landlord the full amount of such excess prior
to Landlord’s delivery of the Premises to Tenant. No portion of the Improvement
Allowance shall be used to pay Tenant or Tenant’s agents, contractors or
employees, unless and until Landlord’s contractors and any other persons and
entities employed by or under contract with Landlord have been paid in full.
          4.3.2 Landlord Supervision. Landlord shall independently retain
Contractor to construct the Improvements in accordance with the Approved Working
Drawings and the Cost Proposal and Landlord shall supervise the construction by
Contractor, and Tenant shall pay a construction supervision and management fee
(the “Landlord Supervision Fee”) to Landlord (or its agent) in an amount equal
to the product of (i) three percent (3%) and (ii) the Improvement Allowance
Items.
          4.3.3 Contractor’s Warranties and Guaranties. To the extent any of the
same run to the Landlord, Landlord hereby assigns to Tenant all warranties and
guaranties by Contractor relating to the Improvements, and Tenant hereby waives
all claims against Landlord relating to, or arising out of the construction of,
the Improvements. Such warranties and guaranties of Contractor shall guarantee
that the Improvements shall be free from any defects in workmanship and
materials for a period of not less than one (1) year from the date of completion
thereof.
SECTION 5
COMPLETION OF THE IMPROVEMENTS; LEASE COMMENCEMENT DATE
     5.1 Ready for Occupancy. The Premises shall be deemed “Ready for Occupancy”
upon the Substantial Completion of the Premises. For purposes of this Lease,
“Substantial Completion” of the Premises shall occur upon completion of
construction of the Improvements in the Premises pursuant to the Approved
Working Drawings, with the exception of any punch list items and any Tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant or its contractors. Notwithstanding the foregoing, except as set forth in
Section 5.2 below, the Lease Commencement Date will occur on the date set forth
in Section 7.2 of the Summary, regardless of whether the Improvements are
Substantially Complete as of that date. Tenant hereby agrees and acknowledges
that, except as set forth in Section 5.2 below, the Improvements may be
completed during the Term of this Lease, and the completion of such Improvements
will not be deemed a constructive eviction, nor shall Tenant be entitled to any
abatement of rent (other than the sums abated per Article 3 of the Lease) in
connection with the completion of such Improvements.
          5.2 Delay of Substantial Completion of the Premises. Except as
provided in this Section 5, the Lease Commencement Date shall occur as set forth
in Section 7.2 of the Summary and Article 2 of the Lease. If there shall be an
actual delay in the Substantial Completion of the Premises as a result of
Landlord’s failure to consent or approve (or to disapprove with a reasonable
statement of the reasons for such disapproval) of any item requiring its consent
or approval within three (3) business days after Landlord’s receipt of the
request for its consent or approval (collectively, “Landlord Delays”) then,
notwithstanding anything to the contrary set forth in this Lease, the Lease
Commencement Date set forth in Section 7.2 of the Summary will be extended by
the number of days of Landlord Delay.
EXHIBIT B

Health Management Systems
Corporate Point

-4-



--------------------------------------------------------------------------------



 



SECTION 6
MISCELLANEOUS
     6.1 Tenant’s Entry Into the Premises Prior to Lease Commencement Date.
Provided that Tenant and its agents do not unreasonably interfere with, or
delay, Contractor’s work in the Building and the Premises, Contractor shall
allow Tenant access to the Premises at any time after September 1, 2007 for the
purpose of Tenant installing (i) Tenant’s data and telephone equipment and
cabling in the Premises, (ii) the construction of cubicles or other furnishings,
and (iii) any other work required to be done in connection with the Premises.
Such work will be coordinated with the Contractor to cause such work to be
performed at the time reasonably designated by the Contractor. Prior to Tenant’s
entry into the Premises as permitted by the terms of this Section 6.1, Tenant
shall submit a schedule to Landlord and Contractor, for their approval, which
schedule shall detail the timing and purpose of Tenant’s entry. Tenant shall
hold Landlord harmless from and indemnify, protect and defend Landlord against
any loss or damage to the Building or Premises and against injury to any persons
caused by Tenant’s actions pursuant to this Section 6.1.
     6.2 Tenant’s Representative. Tenant has designated William Jaeger as its
primary representative with respect to the matters set forth in this Tenant Work
Letter, who shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.
     6.3 Landlord’s Representative. Landlord has designated PM Realty Group as
its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.
     6.4 Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord’s sole option, at the end of said
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.
     6.5 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in Section 19.1 of
the Lease or this Tenant Work Letter has occurred at any time on or before the
substantial completion of the Premises beyond any applicable notice, grace or
cure periods, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to this Lease, Landlord shall have the right to withhold
payment of all or any portion of the Improvement Allowance and/or Landlord may
cause Contractor to cease the construction of the Premises (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Premises caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Tenant Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of this Lease.
     6.6 Tenant’s Agents. All of Tenant’s agents, contractors, and
subcontractors performing work in, or in connection with, the Premises
(collectively as “Tenant’s Agents”), shall be subject to Landlord’s reasonable
approval and, if deemed necessary by Landlord to maintain harmony among other
labor at the Real Property.
     6.7 Insurance Requirements. All of Tenant’s Agents shall carry Workers’
Compensation insurance as required by applicable law and liability and Products
and Completed Operation Coverage insurance, each in amounts not less than One
Million Dollars ($1,000,000.00) per incident, One Million Dollars
($1,000,000.00) in aggregate, and in form and with companies as are required to
be carried by Tenant as set forth in Article 10 of this Lease, and the policies
therefor shall insure Landlord and Tenant, as their interests may appear, as
well as Landlord’s contractor, and shall name as additional insureds all
mortgagees of the Real Property or the Landlord’s construction supervisor. All
insurance maintained by Tenant’s Agents shall preclude subrogation claims by the
insurer against anyone insured thereunder. Such insurance shall provide that it
is primary insurance as respects the Landlord and that any other insurance
maintained by Landlord is excess and noncontributing with the insurance required
hereunder.
EXHIBIT B
Health Management Systems
Corporate Point

-5-



--------------------------------------------------------------------------------



 



EXHIBIT C
[CORPORATE POINT]
RULES AND REGULATIONS
     Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building.
     1. Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises. Tenant shall bear the cost of
any lock changes or repairs required by Tenant. Two keys will be furnished by
Landlord for the Premises, and any additional keys required by Tenant must be
obtained from Landlord at a reasonable cost to be established by Landlord.
     2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, unless electrical hold
backs have been installed. Landlord may supply access cards for Tenant’s
employees, which cards will be furnished at a reasonable cost to be established
by Landlord. Tenant will be responsible for returning all access cards upon the
expiration or earlier termination of the Lease and will pay a reasonable
replacement fee for any lost or stolen cards.
     3. Landlord reserves the right to close and keep locked all entrance and
exit doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing. Access to the Building may be
refused unless the person seeking access has proper identification or has a
previously arranged pass for access to the Building. The Landlord and its agents
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Building during the continuance of same by any means it
deems appropriate for the safety and protection of life and property.
     4. Landlord shall have the right to prescribe the weight, size and position
of all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Real Property, its contents, occupants
or visitors by moving or maintaining any such safe or other property shall be
the sole responsibility of Tenant and any expense of said damage or injury shall
be borne by Tenant.
     5. No furniture, freight, packages, supplies, equipment or merchandise will
be brought into or removed from the Building or carried up or down in the stairs
or elevators, except upon prior notice to Landlord, and in such manner, in such
specific stairwell or elevator, and between such hours as shall be designated by
Landlord. Tenant shall provide Landlord with not less than 24 hours prior notice
of the need to utilize an elevator or stairwell for any such purpose, so as to
provide Landlord with a reasonable period to schedule such use and to install
such padding or take such other actions or prescribe such procedures as are
appropriate to protect against damage to the elevators, stairwells or other
parts of the Building. In no event shall Tenant’s use of the elevators or
stairwells for any such purpose be permitted during the hours of 7:00 a.m. -
9:00 a.m., 11:30 a.m. - 1:30 p.m. and 4:30 p.m. - 6:30 p.m.
     6. Landlord shall have the right to control and operate the public portions
of the Real Property, the public facilities, the heating and air conditioning,
and any other facilities furnished for the common use of tenants, in such manner
as is customary for comparable buildings in the vicinity of the Building.
     7. The requirements of Tenant will be attended to only upon application at
the Office of the Building or at such office location designated by Landlord.
Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.
     8. Tenant shall not disturb, solicit, or canvass any occupant of the
Building and shall cooperate with Landlord or Landlord’s agents to prevent same.
EXHIBIT C
Health Management Systems
Corporate Point

-1-



--------------------------------------------------------------------------------



 



     9. The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose employees or agents, shall have caused it.
     10. Tenant shall not overload the floor of the Premises, nor mark, drive
nails or screws, or drill into the partitions, woodwork or plaster or in any way
deface the Premises or any part thereof without Landlord’s consent first had and
obtained.
     11. Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines of any description other
than fractional horsepower office machines shall be installed, maintained or
operated upon the Premises without the written consent of Landlord.
     12. Tenant shall not use or keep in or on the Premises or the Real Property
any kerosene, gasoline or other inflammable or combustible fluid or material.
     13. Tenant shall not use any method of heating or air conditioning other
than that which may be supplied by Landlord, without the prior written consent
of Landlord.
     14. Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Building by reason of noise, odors, or vibrations, or
interfere in any way with other tenants or those having business therein.
     15. Tenant shall not bring into or keep within the Building or the Premises
any animals, birds, bicycles or other vehicles.
     16. No cooking shall be done or permitted by any tenant on the Premises,
nor shall the Premises be used for the storage of merchandise, for lodging or
for any improper, objectionable or immoral purposes. Notwithstanding the
foregoing, Underwriters’ laboratory-approved equipment and microwave ovens may
be used in the Premises for heating food and brewing coffee, tea, hot chocolate
and similar beverages, provided that such use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations, and does not cause odors which are objectionable to Landlord and
other Tenants.
     17. Landlord will approve where and how telephone and telegraph wires are
to be introduced to the Premises (which approval will be given concurrently with
the approval of plans for the Improvements or Alterations if such information is
provided on such plans in a reasonably detailed manner). No boring or cutting
for wires shall be allowed without the consent of Landlord. The location of
telephone, call boxes and other office equipment affixed to the Premises shall
be subject to the approval of Landlord.
     18. Landlord reserves the right to exclude or expel from the Real Property
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
     19. Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.
     20. Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. This includes the closing of exterior blinds,
disallowing the sun rays to shine directly into areas adjacent to exterior
windows.
     21. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the area in
which the Building is located without violation of any law or ordinance
governing such disposal. All trash, garbage and refuse disposal shall be made
only through entry-ways, stairwells and elevators provided for such purposes at
such times as Landlord shall designate.
     22. Tenant shall, at no material additional cost or expense, comply with
all safety, fire protection and evacuation procedures and regulations
established by Landlord or any governmental agency.
EXHIBIT C
Health Management Systems
Corporate Point

-2-



--------------------------------------------------------------------------------



 



     23. Tenant shall assume any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed, when the Premises are not
occupied.
     24. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Building. However,
Landlord will not enforce the Rules and Regulations in a discriminatory manner.
     25. No awnings or other projection shall be attached to the outside walls
of the Building without the prior written consent of Landlord. No curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises without the prior written consent of
Landlord. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord.
     26. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
     27. The washing and/or detailing of or, the installation of windshields,
radios, telephones in or general work on, automobiles shall not be allowed on
the Real Property.
     28. Food vendors shall be allowed in the Building upon receipt of a written
request from the Tenant. The food vendor shall service only the tenants that
have a written request on file in the Building Management Office. Under no
circumstance shall the food vendor display their products in a public or Common
Area including corridors and elevator lobbies. Any failure to comply with this
rule shall result in immediate permanent withdrawal of the vendor from the
Building.
     29. Tenant must reasonably comply with requests by the Landlord concerning
the informing of their employees of items of importance to the Landlord.
     30. Tenant shall comply with any non-smoking ordinance adopted by any
applicable governmental authority.
     31. Tenant and Tenant’s employees, agents, contractors and other invitees
shall not be permitted to bring firearms onto the Real Property or surrounding
areas at any time.
     32. So long as Tenant has notice of same, Landlord reserves the right at
any time to change or rescind any one or more of these Rules and Regulations, or
to make such other and further reasonable Rules and Regulations as in Landlord’s
judgment may from time to time be necessary for the management, safety, care and
cleanliness of the Real Property, and for the preservation of good order
thereof, as well as for the convenience of other occupants and tenants thereof.
Landlord shall not be responsible to Tenant or to any other person for the
nonobservance of the Rules and Regulations by another tenant or other person.
However, Landlord will not enforce the Rules and Regulations in a discriminatory
manner. Tenant shall be deemed to have read these Rules and Regulations and to
have agreed to abide by them as a condition of its occupancy of the Premises.
EXHIBIT C
Health Management Systems
Corporate Point

-3-



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SNDA
RECORDING REQUESTED BY AND
AFTER RECORDING, RETURN TO:
Capmark Finance Inc.
200 Witmer Road
Horsham, PA 19044-8015
Attn: Executive Vice President – Servicing Administration
 
SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     This Subordination, Non-Disturbance and Attornment Agreement (“Agreement”),
is made as of this                      day of                     , 200___
among                     , not individually, but solely as Trustee for the
Certificate Holders of                     , Series
                    -                     under that certain {Pooling/Trust} and
Servicing Agreement dated as of                     -,                     
(“Lender”), by and through Capmark Finance Inc., a California corporation, its
[Master] Servicer under said {Pooling/Trust} and Servicing Agreement,
                    , a                      (“Landlord”), and
                    , a                      (“Tenant”).
33. Background
     A. Lender is the owner and holder of a deed of trust or mortgage or other
similar security instrument (either, the “Security Instrument”), covering, among
other things, the real property commonly known and described as
                    , and further described on Exhibit “A” attached hereto and
made a part hereof for all purposes, and the building and improvements thereon
(collectively, the “Property”).
     B. Tenant is the lessee under that certain lease agreement between Landlord
and Tenant dated                      (“Lease”), demising a portion of the
Property described more particularly in the Lease (“Leased Space”).
     C. Landlord, Tenant and Lender desire to enter into the following
agreements with respect to the priority of the Lease and Security Instrument.
     NOW, THEREFORE, in consideration of the mutual promises of this Agreement,
and intending to be legally bound hereby, the parties hereto agree as follows:
     1. Subordination. Tenant agrees that the Lease, and all estates, options
and rights created under the Lease, hereby are subordinated and made subject to
the lien and effect of the Security Instrument.
     2. Nondisturbance. Lender agrees that no foreclosure (whether judicial or
nonjudicial), deed-in-lieu of foreclosure, or other sale of the Property in
connection with enforcement of the Security Instrument or otherwise in
satisfaction of the underlying loan shall operate to terminate the Lease or
Tenant’s rights thereunder to possess and use the leased space provided,
however, that (a) the term of the Lease has commenced, (b) Tenant is in
possession of the premises demised pursuant to the Lease, and (c) the Lease is
in full force and effect and no uncured default exists under the Lease beyond
any applicable notice, cure or grace period.
     3. Attornment. So long as the terms and conditions of Section 2 are being
complied with by the Successor Owner (as hereinafter defined), Tenant agrees to
attorn to and recognize as its landlord under the Lease each party acquiring
legal title to the Property by foreclosure (whether judicial or nonjudicial) of
the Security Instrument, deed-in-lieu of foreclosure, or other sale in
EXHIBIT D
Health Management Systems
Corporate Point

-1-



--------------------------------------------------------------------------------



 



connection with enforcement of the Security Instrument or otherwise in
satisfaction of the underlying loan (“Successor Owner”). Provided that the
conditions set forth in Section 2 above are met at the time Successor Owner
becomes owners of the Property, Successor Owner shall perform all obligations of
the landlord under the Lease arising from and after the date title to the
Property was transferred to Successor Owner. In no event, however, will any
Successor Owner be: (a) liable for any default, act or omission of any prior
landlord under the Lease, (except that Successor Owner shall not be relieved
from the obligation to cure any defaults which are non-monetary and continuing
in nature, and such that Successor Owner’s failure to cure would constitute a
continuing default under the Lease); (b) subject to any offset or defense which
Tenant may have against any prior landlord under the Lease; (c) bound by any
payment of rent or additional rent made by Tenant to Landlord more than 30 days
in advance; (d) bound by any modification or supplement to the Lease, or waiver
of Lease terms, made without Lender’s written consent thereto; (e) liable for
the return of any security deposit or other prepaid charge paid by Tenant under
the Lease, except to the extent such amounts were actually received by Lender;
(f) liable or bound by any right of first refusal or option to purchase all or
any portion of the Property; or (g) liable for construction or completion of any
improvements to the Property or as required under the Lease for Tenant’s use and
occupancy (whenever arising). Although the foregoing provisions of this
Agreement are self-operative, Tenant agrees to execute and deliver to Lender or
any Successor Owner such further instruments as Lender or a Successor Owner may
from time to time reasonably request in order to confirm this Agreement. If any
liability of Successor Owner does arise pursuant to this Agreement, such
liability shall be limited to Successor Owner’s interest in the Property.
     4. Rent Payments; Notice to Tenant Regarding Rent Payments. Tenant agrees
not to pay rent more than one (1) month in advance unless otherwise specified in
the Lease. After notice is given to Tenant by Lender that Landlord is in default
under the Security Instrument and that the rentals under the Lease should be
paid to Lender pursuant to the assignment of leases and rents granted by
Landlord to Lender in connection therewith, Tenant shall thereafter pay to
Lender all rent and all other amounts due or to become due to Landlord under the
Lease, and Landlord hereby expressly authorizes Tenant to make such payments to
Lender upon reliance on Lender’s written notice (without any inquiry into the
factual basis for such notice or any prior notice to or consent from Landlord)
and hereby releases Tenant from all liability to Landlord in connection with
Tenant’s compliance with Lender’s written instructions.
     5. Lender Opportunity to Cure Landlord Defaults. Tenant agrees that, until
the Security Instrument is released by Lender, it will not exercise any remedies
under the Lease following a Landlord default without having first given to
Lender (a) written notice of the alleged Landlord default and (b) the
opportunity to cure such default within the time periods provided for cure by
Landlord, measured from the time notice is given to Lender. Tenant acknowledges
that Lender is not obligated to cure any Landlord default, but if Lender elects
to do so, Tenant agrees to accept cure by Lender as that of Landlord under the
Lease and will not exercise any right or remedy under the Lease for a Landlord
default. Performance rendered by Lender on Landlord’s behalf is without
prejudice to Lender’s rights against Landlord under the Security Instrument or
any other documents executed by Landlord in favor of Lender in connection with
the Loan.
     6. Miscellaneous.
          (a) Notices. All notices under this Agreement will be effective only
if made in writing and addressed to the address for a party provided below such
party’s signature. A new notice address may be established from time to time by
written notice given in accordance with this Section. All notices will be deemed
received only upon actual receipt.
          (b) Entire Agreement; Modification. This Agreement is the entire
agreement between the parties relating to the subordination and nondisturbance
of the Lease, and supersedes and replaces all prior discussions, representations
and agreements (oral and written) with respect to the subordination and
nondisturbance of the Lease. This Agreement controls any conflict between the
terms of this Agreement and the Lease. This Agreement may not be modified,
supplemented or terminated, nor any provision hereof waived, unless by written
agreement of Lender and Tenant, and then only to the extent expressly set forth
in such writing.
          (c) Binding Effect. This Agreement binds and inures to the benefit of
each party hereto and their respective heirs, executors, legal representatives,
successors and assigns, whether by voluntary action of the parties or by
operation of law. If the Security Instrument is a deed of trust, this Agreement
is entered into by the trustee of the Security Instrument solely in its capacity
as trustee and not individually.
          (d) Unenforceability. Any provision of this Agreement which is
determined by a government body or court of competent jurisdiction to be
invalid, unenforceable or illegal shall be ineffective only to the extent of
such holding and shall not affect the validity, enforceability or legality of
any other provision, nor shall such determination apply in any circumstance or
to any party not controlled by such determination.
          (e) Construction of Certain Terms. Defined terms used in this
Agreement may be used interchangeably in singular or plural form, and pronouns
cover all genders. Unless otherwise provided herein, all days from performance
shall be calendar days, and a “business day” is any day other than Saturday,
Sunday and days on which Lender is closed for legal holidays, by government
order or weather emergency.
          (f) Governing Law. This Agreement shall be governed by the laws of the
State in which the Property is located (without giving effect to its rules
governing conflicts of laws).
          (g) WAIVER OF JURY TRIAL. TENANT, AS AN INDUCEMENT FOR LENDER TO
PROVIDE THIS AGREEMENT AND THE ACCOMMODATIONS TO TENANT OFFERED HEREBY, HEREBY
WAIVES ITS RIGHT, TO THE FULL EXTENT PERMITTED BY LAW, AND AGREES NOT TO ELECT,
A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS AGREEMENT.
          (h) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together constitute a fully executed agreement even though all signatures do not
appear on the same document. The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their respective obligations hereunder.
EXHIBIT D
Health Management Systems
Corporate Point

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed this ___ day of
                    , 200_.

     
LENDER:
  TENANT:
 
   
[insert Trustee’s name here], Trustee
  [insert Tenant’s name here]
 
   
By: Capmark Finance Inc.,
its [Master] Servicer
   

                 
By:
      By:        
Name:
      Name:        
Title:
      Title:        

         
Lender Notice Address:
  Tenant Notice Address:    
 
       
[insert Trustee’s name here], Trustee
  [insert Tenant’s name here]    
c/o Capmark Finance Inc.
       
200 Witmer Road
 
 
   
Horsham, PA 19044
 
 
   
Attn: Executive Vice President — Servicing Administration
 
            Attn:
   
 
       
LANDLORD:
       
[insert Landlord’s name here]
       

         
By:
       
Name:
       
Title:
         
Landlord Notice Address:
[insert Landlord’s name here]
 
   
 
 
 
 
Attn:
 
 

EXHIBIT D
Health Management Systems
Corporate Point

-3-



--------------------------------------------------------------------------------



 



Notary Acknowledgement for Lender:

     
      Commonwealth of Pennsylvania
  :
      County of Montgomery
  :ss
:

On this, the ___ day of                     , 200_, before me, the undersigned
Notary Public, personally appeared                      known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument, and who acknowledged to me that he/she is an officer of Capmark
Finance Inc. in the capacity stated and that he/she executed the within
instrument in such capacity for the purposes therein contained.
          IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

         
 
  Notary Public    

{seal}
Notary Acknowledgement for Tenant:

                 
      State of
          :    
 
 
 
      :ss    
      County of
          :    
 
 
 
           

On this, the ___ day of                     , 200_, before me, the undersigned
Notary Public, personally appeared                      known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument and who acknowledged to me that he/she is an officer of the Tenant in
the capacity stated and that he/she executed the within instrument in such
capacity for the purposes therein contained.
          IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

         
 
  Notary Public    

{seal}
Notary Acknowledgement for Landlord:

                 
      State of
          :    
 
 
 
      :ss    
      County of
          :    
 
 
 
           

On this, the ___ day of                     , 200_, before me, the undersigned
Notary Public, personally appeared                      known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument and who acknowledged to me that he/she is an officer of the Landlord
in the capacity stated and that he/she executed the within instrument in such
capacity for the purposes therein contained.
          IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

         
 
  Notary Public    

{seal}
EXHIBIT D
Health Management Systems
Corporate Point

-4-



--------------------------------------------------------------------------------



 



Exhibit “A”
(Legal Description of the Property)
EXHIBIT D
Health Management Systems
Corporate Point

-5-



--------------------------------------------------------------------------------



 



     
 
  5001 Spring Valley Road
 
  Suite 600-West
(TRANSWESTERN LOGO) [w73129w7312908.gif]
  Dallas, Texas 75244
Telephone: 972.774.2500
Fax 972.774.2546

June 6, 2007
Kurt A. Cherry
Vice President
PM Realty Group
2080 N. Hwy 360, Ste. 390
Grand Prairie, Texas 75050
Kurt:
Health Management Systems has exclusively authorized Transwesten to submit the
following Letter of Intent on their behalf for space requirements at Corporate
Point at 5615 Highpoint Drive in Irving, Texas.

     
Commencement:
  10/1/07 (with access to space by 9/1/07 for installation of IT, furniture,
etc.)
 
   
Term:
  68 months (10/1/07-5/31/13)

Rental Rate &
Square Footage:

              Dates   SF   Floors   $/SF
10/1/07-3/31/08
  46,5120   3,883sf + 6,081 sf on 1st, all 5th & 1/2 4th   $  0.00
 
           
4/1/08-9/30/08
  46,5120   3,883sf + 6,081sf on 1st, all 5th & 1/2 4th   $15.50
 
           
10/1/08-9/30/09
  58,708   3,883sf + 6,081 sf on 1st, all 5th & all 4th   $16.00
 
           
10/1/10-9/30/11
  58,708   same as above   $16.50
 
           
10/1/11-9/30/12
  58,708   same as above   $17.50
 
           
10/1/12-5/31/13
  58,708   same as above   $17.50

     
Tenant
Improvements:
 
Landlord to provide Tenant $25.00 per total RSF for tenant improvements.
 
   
Space Measurement:
  The calculation of all rentable and usable square feet and conversion factors
shall be the same and consistent with the Building Owner and

The Performance Advantage in Real Estate

 



--------------------------------------------------------------------------------



 



     
 
  Refusal Space. If the prospective tenant desires to lease additional space
covered by the statement in addition to the Right of First Refusal Space, Tenant
must lease all space on such floor that the prospective tenant desires to lease
if Tenant elects to lease the applicable Right of First Refusal Space.
 
   
Exclusivity:
  Landlord shall not lease space to another organization in the building, with a
similar use to that of Tenant for the term of the lease and any extension
thereof other than those already tenants’ within the building.
 
   
Non-Disturbance
Agreement:
 
Landlord shall use commercially reasonable efforts to obtain a non-disturbance
agreement from the Building’s existing mortgagee. In addition, as a condition
precedent to Tenant’s subordination of the lease to any future mortgagee, such
future mortgagee shall provide to Tenant a non-disturbance agreement.
 
   
Parking:
  Tenant shall be granted 5.7/1.000sf parking, at no additional charge
throughout the term. Tenant shall have the right at its sole cost and expense
and subject to Las Colinas Association review and approval to construct up to
forty (40) carports on the surface parking lot. The location of which would also
be subject to Landlord’s reasonable approval
 
   
Abandonment:
  Tenant shall not be in default for vacating the Premises so long as Tenant
pays its rent per the lease agreement, and is not in default of other provisions
of the lease.
 
   
Relocation:
  Landlord shall not have any rights to relocate Tenant from Tenant’s lease
premises.

 
   
Unencumbered/
Ground Lease:
 
Landlord will represent and warrant that the leasehold space is not encumbered
by the rights of other parties, such as rights of first refusal, rights of first
offer, options to purchase, expansion options; etc.
 
   
Environmental &
Toxic Materials:
 
Landlord shall have the express responsibility to advise Tenant of any
environmental and/or toxic materials which are located in, on or about the
Premises, parking area, storage area, or other parts of the building. It shall
be the responsibility of Landlord, at its sole cost and expense, to remove any
environmental and/or toxic materials prior to the commencement of Tenant’s
improvement construction,

The Performance Advantage in Real Estate

 



--------------------------------------------------------------------------------



 



     
 
  and to indemnify and hold Tenant harmless from any future action, which might
occur as a result of the presence of environmental and/or toxic materials.
 
   
 
  Further, Landlord’s cost for the removal of environmental and/or toxic
materials in Tenant’s Premises or in any other location in the building shall be
excluded from operating costs which would otherwise be passed through to Tenant,
and shall be excluded from the cost of tenant improvements.
 
   
Signage:
  Subject to Landlord’s & Las Colinas Association approval Tenant may, at its
sole cost and expense, utilize the existing monument signage for corporate
identification. At such time that Tenant occupies fifty (50%) percent of the
Building, Tenant shall have the right to install, at its sole cost and expense,
second floor spandrel signage.
 
   
Sublease and
Assignment Right:
 
Tenant shall be given the continuing right to assign the lease or sublet all or
any portion of the premises at any time during the primary term or extensions
thereof with Landlord’s consent not being unreasonably withheld and/or delayed
and that they retain 100% of any rentals resulting from the sublease(s) or
assignments.
 
   
The Americans with
Disabilities Act of
1990:
 

Landlord shall fully responsible for all code (including ADA, fire life safety,
etc.) compliance outside of Tenant’s space and for all code compliance within
the restrooms throughout the lease term.
 
   
Fixtures:
  Tenant shall have the right to remove all affixed appurtenances including, but
not limited to fixtures, wall-mounted cabinets, computer and/or electronic
equipment, may be removed by Tenant upon vacating the premises provided that any
damage caused to premises by said removal be repaired to its original condition
with reasonable wear and tear excepted.
 
   
Commissions:
  Landlord agrees to pay Transwestern a fair market commission in accordance
with a separate agreement.

The Performance Advantage in Real Estate

 



--------------------------------------------------------------------------------



 



This Letter of Intent is an outline of the major lease provisions only, and is
neither a binding legal agreement nor should it be construed as a legal offer to
lease, and will be subject to Health Management Systems, Inc. Board of Directors
approval. A reservation of space can only be made upon the full execution of a
lease agreement mutually satisfactory to both parties. Please execute this offer
where indicated below as your acknowledgement and agreement of these terms and
indication of your intention to enter into a new lease agreement accordingly.
Sincerely,
TRANSWESTERN
-s- Evonne N. Keene [w73129w7312906.gif]
Evonne N. Keene, SIOR
Sr. Vice President, Tenant Advisory Services
Cc: Steven J. Conrad, Transwestern
Agreed to Terms and Conditions listed above:

             
-s- Thomas G. Archhold [w73129w7312907.gif]
           
 
Health Management Systems, Inc.
     
 
Equastone High Point, LP    
 
           
Thomas G. Archhold, CFO
           
 
           
Name and Title
      Name and Title    
 
           
6/6/07
           
 
           
Date
      Date    

The Performance Advantage in Real Estate

 